Adoption of the Minutes of the previous sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
Madam President, I had asked the administration to ensure that the Members of the Charter Convention be officially notified to Parliament and I was assured that this would be done. Then, contrary to the information given to me by the administration, the President in the Chair yesterday morning - it was not you - did not announce the Members of the Convention here orally. I then asked the President in the Chair to rectify this, which he later did, and announced the ordinary Members of the Convention. However, I felt that it was important that both the ordinary Members and the deputy Members should be announced and entered in yesterday' s Minutes, so that the whole House and the public know who the Members and deputy Members are. The Minutes today only contain the names of the ordinary Members, as announced here yesterday. My request is that, as the names of the deputies can probably no longer be inserted, they should be notified to Parliament and to the public in the Minutes of today' s sitting which will be distributed tomorrow.
Mr Poettering, I too have noticed that only the names of the full members appear in the Minutes. I propose that the names of the substitutes be announced at 3.00 p.m. These will then appear in the Minutes of the present sitting.
Madam President, I would like to make a comment to the services because of a certain confusion about the seating arrangements for the Chamber. The plan that was distributed shows that my colleague Luís Queiró and I, Ribeiro e Castro, should be sitting here. Therefore, in the Minutes and in the verbatim report of proceedings, both concerning my intervention on Macao and also on the subject of the question to the Bureau at the time of the resolution on Chechnya, I was incorrectly identified as Luís Queiró, my colleague who sits in seat 571, and not by my own name, Ribeiro e Castro, and I sit in seat 662. I would be grateful if these corrections could be made and if the plan could also be corrected because it shows two Members sitting in the same seat, which is obviously not right.
We will put this right, Mr Ribeiro e Castro. In any case, it is your card which is recorded when voting.
Madam President, in point 38 of the Minutes, which is Questions to the Council, I have noticed that there is an error in the Spanish and German versions, at least, in that Question 9 is missing. Question 9 has been omitted in printing. However, it does mention the speakers on Question 9, but we must correct the fact that it passes from Question 8 to Question 10 without mention of Question 9, which I directed yesterday at the Council. The intervention which appears here by Mr Martínez Martínez is clearly not related to Question 8, but rather to Question 9, which has not been included.
Mr Martínez Martínez, this mistake is in the French version as well as the Spanish version. We will, of course, correct this and reintroduce question 9.
Madam President, I have noticed that in a number of reports, my name has been consistently mixed up with that of Frank Vanhecke. I would point out that this gentleman, like myself, is Flemish but that this is where the similarity ends. I would appreciate it if, in future, the correct Christian name were mentioned after the surname.
We will be very careful about this.
Are there any other comments on the Minutes?
Madam President, yesterday myself and other Members drew your attention to the suspension of the computer service in the Members' offices, which is anticipated to last for thirteen days.
Later yesterday, we received the communication that the Parliament in Brussels will actually be totally inaccessible from 27 December to 2 January. Such a long suspension of the computer service really does seem excessive. I would therefore like to ask you if it would be possible to get round this inconvenience by working on one sector at a time, thereby making it possible for the Members to access Parliament even during the Christmas holidays.
Mr Cappato, I can only suggest for the moment that if, for specific reasons, Members wish to enter their offices over this period, they must say so and the necessary steps will be taken so that they can have access to the building and their offices. I will see if it is possible to go further. However, for the moment, you know that if you wish to come in individually and you have reason to do so, this can be arranged.
(The Minutes were approved)
Vote
We shall now proceed to the vote. However, we will have to postpone the vote on the budget because, as you know, we are still awaiting confirmation of the agreement with the Council which is giving the matter some final consideration. We hope it will be inspired. We will only be able to vote on the budget once we have the Council' s response so that we can take this into account.
Report (A5-0090/1999) by Mrs Theato, on behalf of the Committee on Budgetary Control, on the appointment of eight Members of the Court of Auditors (C5-0231/1999, C5-0232/1999, C5-0233/1999, C5-0234/1999, C5-0235/1999, C5-0236/1999, C5-0237/1999, C5-0238/1999 - 1999/0820(CNS))
Madam President, I simply want to say that I would like it to be recorded in the Minutes that, for obvious reasons, I am going to abstain from this vote, since it affects me directly. Furthermore, not only am I not going to vote, but I am actually going to leave the Chamber.
Thank you, Mr Fabra Vallés. We wish you good luck.
(Parliament adopted the eight resolutions in successive votes)
Recommendation for second reading (A5-0099/1999) by Mr Murphy, on behalf of the Committee on Industry, External Trade, Research and Energy, on the common position adopted by the Council with a view to adopting a European Parliament and Council directive on combating late payment in commercial transactions (8790/1999 - C5-0125/1999 - 1998/0099(COD))
Madam President, after careful consideration, I have the following to say about this report. This Murphy report, which is a very important report, was adopted in the Committee on Industry, External Trade, Research and Energy last Monday evening here in Strasbourg. That means that, as you all know, we are voting here in plenary in the same week. I would like to point out that this leaves too little time for proper discussion by the groups of the results of the vote in committee.
In specific terms, this means that if the committee tables proposed amendments, for example to points 18 to 22, and we in our group, and I assume that the procedure is the same in the other groups, are unable to discuss them before today and would like to take a separate vote on the various points, then we are stuck from a procedural point of view, i.e. we can no longer request a separate vote. Our group therefore takes the very decisive view, and I shall argue this in the Conference of Presidents, that we should only finalise reports here in Strasbourg which have already been dealt with during the normal session week of the committees in Brussels, so that the groups have sufficient time to discuss the reports.
This is in the interests of all the groups. I submit this point here because I do not only want to argue it behind the closed doors of the Conference of Presidents.
I do not wish to criticise the Committee on Industry or its Chairman, that is not my intention. On this matter we say, nonetheless, that our group will jointly vote in favour of the proposed amendments on which we must vote jointly, in the interests of small and medium-sized enterprises, so that we have a result for the conciliation procedure. I would ask, Madam President, that we deal with this request once again at the Conference of Presidents this afternoon, so that we have a procedure here in the European Parliament which allows each and every member of the groups to influence the decision-making process here in the European Parliament.
(Applause)
Thank you, Mr Poettering. Your intervention is totally justified and I am very happy to enter this item on the agenda of the Conference of Presidents' meeting which is scheduled for this afternoon.
Madam President, I have no comment to make. That was a procedural matter not actually related to the report itself. We should vote.
I agree. Mr Poettering was not actually opposing the vote on this report but, as you wished to speak, I gave you the opportunity to do so.
Madam President, following on from Mr Poettering' s intervention, I would like to draw your attention to the fact that, yesterday, on the subject of Chechnya, I raised precisely the same kind of problem and drew attention to the need to strictly adhere to the Rules of Procedure. I regret that, at that moment, Mr Poettering was not as sensitive...
(The President cut the speaker off)
Mr Ribeiro e Castro, we will look at all these questions in the Conference of Presidents' meeting.
Madam President, a brief comment on what Mr Poettering has said. In principle, we take exactly the same view. I should just like to point out that, if we adhere strictly to this principle, we shall have huge problems at the January plenary because a great deal has yet to be decided in the committees. I would ask Mr Poettering to use his influence in his group to ensure that the committees are able to vote on time. However, it is a perfectly tenable principle for the future.
We will consider all these questions in this afternoon' s Conference of Presidents' meeting.
Commissioner, pursuant to Rule 80(5) of our Rules of Procedure, please tell us the Commission' s position on the amendments proposed by the European Parliament to the Murphy report.
Madam President, as my colleague Mr Liikanen explained during yesterday' s debate, the Commission is able to accept the following Amendments: Nos 1, 3, 4, 5, 7-17, 19, 21, 22, 24 and 26. The Commission can also accept Amendments Nos 6, 20 and 25 in principle. The Commission does not agree with Amendments Nos 2, 18 and 23.
Thank you, Commissioner. We shall now proceed to the vote.
(The President declared the common position approved as amended)
Report (A5-0101/1999) by Mr Papayannakis, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council regulation amending Council Regulation (EC) No 820/97 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products (COM(1999) 487 - C5-0241/1999 - 1999/0205(COD))
Madam President, I should like to take advantage of the fact that certain members of the Council of Ministers are present. The Council was not represented during the debate yesterday although its presence had been requested.
Would they please clarify the contents of the decisions taken yesterday or indeed the day before yesterday? These were of course taken before the European Parliament could give an opinion on the report now before us on the labelling of beef. According to my sources, the Council has decided to postpone the application of compulsory labelling for one year, whereas we believe this postponement should only be for a matter of months. It has also decided not to work on this issue with the European Parliament through the codecision procedure.
As the Council is now present, I should like an explanation because it is clear that this vote does not make much sense now.
Absolutely, Mr Papayannakis. This is an excellent suggestion and I shall give the floor immediately to Mrs Siimes.
Madam President, I can confirm that yesterday, the Council, for its part, formally and finally adopted the compromise package which was offered to COBU.
Mrs Siimes, what you have just said is very encouraging but it relates to a later matter.
Mr Papayannakis' s question concerned another issue, namely his report on the registration of bovine animals and the labelling of beef.
Madam President, for the benefit of all our colleagues, I shall tell the Council and our Members about the two decisions which it took yesterday.
Firstly, the Council decided by qualified majority to postpone the application of compulsory labelling for one year, before Parliament had a chance to give its opinion. Commissioner Byrne did not formally tell us this. Secondly, and this is absolutely extraordinary, the Council says in its text that it believes the Commission has a third proposal. This is in addition to the proposal which we are now discussing and concerns the application of this regulation without consulting the European Parliament. This proposal is based on another article allowing a Council decision to be taken directly with the Commission, with the European Parliament' s opinion being disregarded. These are the two decisions taken yesterday.
Commissioner Byrne told us very clearly yesterday that these were merely guidelines. The text which I have read does not allow such an interpretation and is actually quite categorical.
Does the Commission wish to give any further clarification?
(The Commissioner present did not wish to speak)
Madam President, if the Council and the Commission are not in a position to clarify this, then I shall endeavour to do so. The Council did not decide to postpone for a year, but a conclusion was accepted whereby if Parliament accepts a proposed amendment in this report on labelling and does not pass the Commission proposal without proposed amendments, then the Council will not accept any such amendments and will not proceed under the simplified procedure.
If we dare to accept a proposed amendment, the Council will agree to the Commission' s tabling another text which has already been dealt with in the Council. If it is tabled as an official Commission proposal in accordance with our procedure, then the Council will vote in favour of it. This proposal will state, in accordance with the procedure in Regulation 820/97, that compulsory labelling is not in fact postponed but that it is allowed, for the purposes of implementation, to continue using voluntary labelling for a further year.
This means that, to all intents and purposes, Parliament has been levered out, although the conclusion is such that we cannot say that they have already made a decision. A dirty trick has been used to keep us out of the codecision procedure. This is the second time because this was the case in 1997 when the Council bowled us out of the codecision procedure with a unanimous decision. We complained about this before the European Court of Justice. This time, where codecision applies quite clearly under Article 152 of the Amsterdam Treaty, it has used this procedure to bowl us out a second time. Most probably we shall again discuss renewed recourse to the European Court of Justice to protest against this illegal procedure by the Council.
Thank you, Mr Graefe zu Baringdorf, for this very clear yet very worrying explanation.
Mr Papayannakis, do you consider that we can vote on your report or do you wish to request its referral back to committee? Please indicate your position.
Madam President, we cannot allow my report to be referred back to committee because a decision must be taken by 31 December. If nothing has been decided by 1 January, there will be a legal void which will cause chaos on the market.
A decision must therefore be made. It will probably be taken without us but it is right and politically correct, if I may use this term, for Parliament to make a decision. The Council will likely do whatever it wants but at least we can vote.
I completely agree.
Madam President, on behalf of my group I would like to say that we should have recorded a protest vote. We have to vote on this, we have been put in an impossible position, but it should not be left as an ordinary vote of this Parliament. It is a vote under protest and of protest.
I am sorry to delay things, Madam President, but there is another possibility. I understand that the Fisheries Council will be meeting tomorrow and that our opinion on the Papayannakis resolution will go to the Fisheries Council. Now, it is possible for the Fisheries Council, with some goodwill on their part, to take into account our amendments and to adopt the legal text with our amendments. I suggest that we vote on the Papayannakis report and then you select the most poisonous pen that you have in your armoury and you write on behalf of the Parliament to the Council with the expectation that the Fisheries Council will not simply nod through what was agreed yesterday but will take our amendments into account.
You can rely on me, Mrs Jackson. I will write very firmly on everyone' s behalf.
(Parliament adopted the legislative resolution)
Report (A5-0098/1999) by Mrs Keppelhoff-Wiechert, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council decision concerning the placing on the market and administration of bovine somatotrophin (BST) and repealing Council Decision 90/218/EEC (COM(1999)544 - C5-0250/1999 - 1999/0219(CNS))
(Parliament adopted the legislative resolution)
Proposal for a common resolution on the Helsinki European Council
(Parliament adopted the resolution)
Proposal for a common resolution on Macao
(Parliament adopted the resolution)
Before the vote on the budgetPresident. Mrs Siimes, please make your statement. This is the right time as we are now going to vote on the budget.
Once again, I can confirm that the Council, for its part, has formally and finally adopted yesterday the package compromise which was offered to COBU.
(Loud applause)
Thank you, Madam President-in-Office of the Council. I now give the floor to our rapporteur, Mr Bourlanges.
I thank Mrs Siimes for this very clear statement. It should be noted that her early delivery of this statement represents the only time in the budgetary procedure when the Council has succeeded in being not only on time but actually in advance. I have rarely witnessed a budgetary procedure like this in which, until this positive statement allowing the agreement to be concluded, we were still faced with two lists of possible votes. One list would have been made in agreement with the Council and the other would have been established without agreement with the Council.
As soon as we have voted on the Colom i Naval report implementing the flexibility instrument, we can vote on the list agreed with the Council. No one will be happier than me at this point.
Thank you, Mr Bourlanges.
Report (A5-0103/1999) by Mr Colom i Naval, on behalf of the Committee on Budgets, on the proposal for a decision of the European Parliament and of the Council concerning the revision of the financial perspective annexed to the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure (SEC(1999)1647 - C5-0322/1999) and on the proposal for a decision of the European Parliament and of the Council concerning the mobilisation of the flexibility instrument (paragraph 24 of the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure) (SEC(1999)1647 - C5-0314/1999)
(Parliament adopted the resolution)
2000 General Budget, as modified by the Council
Report (A5-0095/1999) by Mr Bourlanges and Mr Virrankoski, on behalf of the Committee on Budgets, on the draft general budget of the European Union for the financial year 2000, as modified by the Council (all sections) (C5-0600/1999) and on Letters of Amendment Nos 1/2000 (11568/1999 - C5-0313/1999) and 2/2000 (13482/1999 - C5-0311/1999)
Madam President, since an agreement has now been reached with the Council, the Group of the Greens/European Free Alliance will withdraw its three amendments. They are Amendments Nos 7, 8 and 9.
Thank you, we will note this.
(Parliament adopted the resolution)
I was not expecting to speak but, as you have asked me, I will do so. First of all, I am mightily relieved that we have got the vote through. It has been a tortuous process this particular year for everyone concerned, especially the rapporteurs, Mr Bourlanges, Mr Virrankoski and Mr Colom i Naval - because of the agreements with the Council. It has been, at times, as Mr Bourlanges said earlier, rather nerve-wracking. Now that we have got it through I want to thank the Council for the decision that they have taken and thank the Commission for their help.
As a matter of information for Members, with the vote which has gone through now, the total payments will be 1.11% of Europe's GNP which is under the ceiling for the year 2000 of the financial perspective of 1.13% and under the ceiling for own resources of 1.27%.
Madam President, I have three points to make.
Firstly, you have conducted this vote extremely well. Thank you for having made the effort to preside when your state of health should have kept you in bed. You have seen this vote through and will sign the budget for which I thank you on behalf of the whole House.
This vote illustrates once again that a difficult procedure can lead to an easy vote. The more difficult the procedure is, the better the solutions reached by the time we come to the vote. This has been true in this case and I must say that all those who participated in this procedure are experiencing some amazement at the ease of this vote given the conciliation difficulties.
On the substance, I believe that Parliament has gained about 75% of what it wanted. As we represent 50% of the budgetary authority, this seems a reasonable percentage!
I must say to the President-in-Office of the Council and the Commissioner that, given the difficulties and problems in the procedure, I am profoundly grateful for the efforts made by their institutions, and also by ourselves, to achieve this result. It is the result which counts and we can be satisfied at having reached an agreement.
Finally, I would repeat what I said at the conclusion of the first reading. We all have deep respect for the services of the Committee on Budgets which expended all their energies in both the first reading and the second reading. This House owes them a great debt of gratitude.
Thank you, Mr Bourlanges.
Madam President, this budgetary procedure has shown throughout that the European Parliament, together with the Council, can work constructively and observe good budgetary discipline. The last few days and hours have shown, in particular, that we have a sense of responsibility when attending to the European issues we have in common. I would especially like to thank the chairman of the Committee on Budgets, Mr Wynn, and the main rapporteur, Mr Bourlanges, for their excellent, constructive and patient cooperation in achieving our common objective. Similarly, I wish to thank Mrs Siimes, President-in-Office of the Council, and Michaele Schreyer, Commissioner responsible for this area, for their excellent show of cooperation with Parliament. Finally, I would just like to express my thanks also to all the officials on the Committee on Budgets, who have had to work very long hours and, at the same time, I thank Parliament as a whole and my own group in particular for their steadfast and energetic support at every stage.
Thank you, Mr Virrankoski.
The Commissioner wishes to say a few words so I gladly give her the floor.
Thank you, Madam President. I should like to thank the House for its extraordinary staying power. It still looked on Monday evening as if numerous wishes would not come true. It was touch and go with a very important declaration by Parliament, funding to reconstruct Kosovo had not been secured and the Council would have had to pay a great deal more. Now we have a situation where funding for the reconstruction of Kosovo has been secured, where Parliament has achieved a great number of important objectives and the cost to the Member States has been reduced. So we have a situation in which a no-win situation has quickly turned into a win-win situation and I think that is a wonderful position to be in for Christmas.
Madam President, this is the first time in fourteen years that I have acted as rapporteur for a budgetary procedure. I shall be brief. I simply want to express my agreement with the words of previous rapporteurs and remind you of a political rule: prudence will never make us traitors, and therefore I very much appreciate the solidarity and resolution of the Committee on Budgets, which has allowed us to safeguard the interests of this Parliament as an institution.
Madam President, you have just completed your second reading of the 2000 draft budget. There remain a few differences between our institutions on the classification of expenditure. However, the Council can accept the amendments you made to the Letter of Amendment No 2/2 000 as well as the maximum rate of increase which results from your second reading.
Thank you, Madam President-in-Office of the Council.
I too very warmly congratulate the Committee on Budgets and our rapporteurs for the excellent work which has been accomplished.
For my part, this is the first budget which I will have signed as President of the European Parliament and I must say that I am overjoyed by the remarkable result which has been achieved. Once again, I heartily congratulate and thank those who have contributed to this.
Madam President, I do not know if you are aware of it, but this is an historic moment in the budgetary procedure of the European Union. For the first time, each of the three institutions is represented here by a woman.
I had not noticed that but it is true.
The Millennium is ending on a high note.
(The 2000 General Budget was signed immediately after)
(Applause)
Mr President, I voted for the Colom i Naval report as well as the one on the budget. The Commission representative said in conclusion: "this is a wonderful position to be in for Christmas" . Well, I hope that next year too we will vote on the 2001 budget a few days before Christmas, with at least an equivalent increase with regard to this year' s budget. Let us therefore hope that this type of Christmas present will become a tradition.
2000 Budget
Mr President, the signature of the budget was a scene of satisfaction, adulation, peace and joy. However, because of a small cutback in funds, about which I wish to protest, I am not totally happy with this budget. I voted against the budget repeatedly during the last parliamentary term because, despite unanimously approved reports on the worrying situation of beekeepers in Europe, the Commission was simply not prepared to provide the appropriations for the measures which we demanded in order to preserve beekeeping. Since 1998 we have had a mini-heading of EUR 15 million in the budget to finance 50% of the national programme to improve the production and marketing of honey, based on a regulation which we have criticised as inadequate. Now we have seen this mini-heading of EUR 15 million for 15 countries reduced by a third to 10 million. I fail to understand how this could happen, given that the Commission itself quoted a funding requirement of 15 million per annum in its justification of the regulation.
I am grateful to the rapporteur for the Committee on Agriculture and Rural Development, Mr Görlach, who also protested about this reduction in his letter to the chairman of the Committee on Budgets. I should like here to register my protest that the Committee on Budgets has failed to take account of this. I hope that a way can be found in the Council of Ministers of increasing this budget line to EUR 15 million, as in 1998 and 1999. I shall, of course, continue to lobby steadfastly until the Commission finally proposes the various measures demanded unanimously by this Parliament to preserve beekeeping in Europe - pollination premiums, inclusion of beekeeping in the structural programmes ...
(Interruption by the President)
... cost EUR 65 million. That is peanuts in a budget of 90 billion, a mere 0.072%.
(The President cut the speaker off)
Mr President, I am staying here because I have been told that, if one is to hand in explanations of vote, one should be present in the Chamber. I therefore demand that explanations of vote from those who are not present should not be valid.
Strictly speaking, that is true. We generally ensure that Members who ask for an explanation of vote are in attendance at the vote. Normally, provided they have attended the vote we are liberal in the interpretation of the Rule. Strictly speaking, however, they should be here for their name to be read out.
Mr President, I am presenting a written explanation of vote on behalf of seven Swedish and Danish Members. We were never told that everyone had to be here when we hand in the explanations of vote so I suggest that this should be valid for all those seven Members.
On this occasion, I am happy to accept that, although I should remind Members that technically they should be in the Chamber to hear their name read out. We have this procedure at the end of votes where I read out the names of those who have asked for written explanations. Members do not have to stay through the whole process but they should be here until their name is read out.
Mr President, the President of the European Parliament has just signed this budget for over EUR 90 billion. It would be good if she could also sign the rather more modest payment orders for the taxi drivers who bring Members here to this House.
I would remind you that these taxi drivers earn about FF 10 000 per sitting or roughly EUR 1 500. However, they do not receive this payment until three or four months later! During this time they have to pay VAT at 20.6% and so are effectively giving Parliament a cash advance. Over three or four months this amounts to about EUR 5 000. By not being able to invest this money, given the free movement of capital which we have authorised, they are losing in the order of FF 1 500 per month. I am delighted that everyone is rejoicing, including Mr Colom I Naval and Mrs Fontaine, but our taxi drivers and chauffeurs cannot rejoice. I would remind those who were driven here by these taxi drivers in November that they will not be paid until March.
Mr President, I believe this affects you as much as the rest of us. It would be good if the taxi drivers, like the beekeepers, could also participate in the joy of Mrs Fontaine and the European Parliament which has achieved what we could call a victory over the Council.
- (SV) We are supporting the Budget adopted by Parliament for the year 2000, the interinstitutional agreement and the Berlin Agreement concerning the long-term Budget. Following today' s decision in the European Parliament, the EU' s Budget for the year 2000 is an important step in the right direction, that is to say in the direction of the EU taking ever greater responsibility for its citizens. The Budget provides for significant investments in what are, for us, important areas.
We are delighted to note that our proposal for establishing a separate Budget item for local and regional measures for the areas of the Baltic and the Barents Sea have been voted through by Parliament.
We support the efforts made by Parliament' s Committee on Women' s Rights and Equal Opportunities during the Budget debate when it comes to financing the EU' s equality programme. Among other things, it is important that non-governmental organisations such as the European Women´s Lobby should not see a deterioration in their opportunities to operate at European level.
We are pleased about the increased resources for dialogue between the two sides of industry, especially with a view to the importance of beginning to construct a well-functioning labour market in the applicant countries, with strong trade-union organisations and good social conditions.
The efforts made in the Budget to reform the common agricultural policy and reduce its costs are a step in the right direction. We nonetheless call for further efforts to make agricultural policy more oriented to the environment and the consumer, as well as better adjusted to the market. We call for far-reaching reform, not least with a view to the forthcoming enlargement. The EU' s agricultural and consumer policies must accord better with one another, especially when it comes to measures in the veterinary area and to measures for the protection of plants. It must be possible to guarantee food safety throughout Europe.
We are also definitely against the support being given to tobacco cultivation. Support for tobacco cultivation must be phased out and replaced by support for the cultivation of alternative crops.
When it comes to refunding the travel expenses of Members of the European Parliament, we maintain our view that only actual expenses which have arisen in connection with journeys on official business should be refunded.
We look especially positively upon the resources which have now been allocated to the reconstruction in Kosovo, Turkey and East Timor. We have worked hard to ensure that it might be possible to procure these resources for the whole of next year. With a view to financing these initiatives, which are so important, we have in the first place endeavoured to revise the Budget plan, especially in view of the fact that the reconstruction of Kosovo in the course of the next few years will require a lot of aid from the EU over a period of several years.
The Budget process has nonetheless been very complicated and entailed major examinations in cooperation with the Council of Ministers. In the run-up to next year' s Budget negotiations, it is important that cooperation between Parliament and the Council should be strengthened for the negotiation process. Better cooperation in the Budget negotiations is a prerequisite of the European Union' s activities being as effective as possible.
With today' s decision, the European Parliament is adopting the EU' s Budget for the year 2000. This is happening within the Budget framework established at the Berlin Summit in May of this year. This has been our moderate objective throughout the Budget process. Had a decision of a different kind been made, there would have been a risk of negative consequences for the EU which would have damaged the EU' s reputation. If it had been decided to introduce a new financial framework, there would have been a danger of this too proving expensive for the Member States.
With this Budget, the reconstruction of Kosovo will be successfully financed during the year 2000 within the Budget framework. Before the end of April, the Commission is to come back with proposals to finance the long-term reconstruction work in Kosovo and the western Balkans.
In the first reading of the Budget for the year 2000, the Council of Ministers proposed a 10 per cent linear reduction in category four. This made it possible to finance the unforeseen expenditure on Kosovo, Turkey and East Timor. In certain cases, however, there were less than welcome consequences for those Budget items affected by reductions. In a number of cases, these reductions were subtly modified in the second reading. This is the result of the Budget authorities' jointly having set necessary priorities. We view this as something positive.
We are afraid that, at the same time as the needs in Kosovo demand sacrifices and purposefulness, many will want to expand the EU' s Budget and introduce new Budget items.
- (SV) The Budget compromise for the EU' s expenditure for the year 2000 which has been reached between the institutions of the Union is relatively well balanced and therefore welcome. What constitutes a success, above all, is the fact that a solution has been found to the question of financing the reconstruction in Kosovo. The previously agreed Budget framework is being maintained, and the same applies to the interinstitutional agreement. Reductions in Category IV - External Measures (principally Aid) - are now significantly smaller than in the Council' s original proposal.
It is, however, unfortunate that there is an inbuilt rigidity in the Budget negotiations which makes it impossible at this stage to redistribute resources between different Budget categories. This also applies in the case of unforeseen and exceptional occurrences in the world around us. It would, of course, have been more reasonable to have financed the reconstruction in Kosovo by means of reductions in categories of expenditure other than that of External Measures. We must ask ourselves what kind of solidarity we have with the world around us when aid to a neighbour is increased by reducing aid to other countries in need.
It would have been possible to achieve significant savings within both the areas of agriculture and of structural and regional policy, as well as within other areas affecting the domestic market, if the preliminary Budget proposal had been complied with to a greater extent.
In spite of this, we see the compromise as a solution which all parties can live with. We accept that a review of the long-term Budget framework may become necessary during the spring of the year 2000 when a more thorough and stable calculation of the costs of reconstruction in Kosovo and the Balkans will be available. It is important to combine Budget discipline with a flexibility which allows the European Union to act with solidarity in the case of unforeseen events in the world around us.
Bourlanges/Virrankoski report (A5-0095/1999)
- (FR) For the second time this year, the EU' s credibility is at stake in the Balkans. The budget for the reconstruction of Kosovo has emerged as the main difficulty at second reading.
The conflict has been extensively discussed in recent weeks by Parliament and the Council but there are certain essential aspects which we must not forget. With regard to the aid granted to Kosovo, it is surprising that this is not conditional on the definitive restoration of peace which has unfortunately not yet been achieved, as indicated by a recent OSCE report. As for the sums allocated, the members of the Committee on Budgets have participated through the committees in some real bargaining. The institutions have juggled with millions of euros without anyone really taking the trouble to assess the region' s needs, yet everyone agrees that Kosovo could not actually absorb such sums which are equivalent to half its GNP.
In this respect, we must deplore the lack of rigour shown by the Commissioner responsible for the budget. When questioned by the Committee on Budgets, he was incapable of estimating the amounts needed in euros and could only give these in dollars.
This is not particularly serious and would even raise a smile if, at the same time, the EU' s budget policy and the risk of a review of the financial perspective did not seem to be so contrary to national interests. The same is true of the rigorous budgetary discipline imposed on the Member States even though the EU is not so strict on itself. This budget 2000 will cost the Member States very dear and the agricultural line is once again the main reason for the increase in external actions.
You can understand the anxiety of European farmers faced with the new priorities set by all the institutions. Who can they turn to? Certainly not the Commission, as it clearly showed in Seattle, nor the Council, which at second reading trimmed EUR 450 million off compulsory expenditure. Yet, unfortunately, nor can they rely on Parliament which, through its rapporteur, intends to challenge the existence of compulsory expenditure.
The budget is a fundamental act which makes political choices. We reject these choices and so will vote against the 2000 budget.
I think it would be sensible if next year the financial needs of the crisis in Kosovo are addressed by demonstrating flexibility now, and we should not yet start to amend the financial perspective in Category 4. The maximum figure for Category 4 does not have to be amended permanently other than by using a flexibility clause to the full. On the other hand, the position of Parliament that was adopted here today will mean enormous challenges for Portugal, as the final decisions on the financing of external actions are being left until next spring.
Theato report (A5-0090/1999)
- (SV) In connection with the account of the Court of Auditors' annual report, it emerged that the Court of Auditors' current President, Jan O. Karlsson, had taken steps against the person who had supplied the mass media with information about the content of the annual report.
We Swedes have a lot to learn within the European partnership. The EU in turn has something to learn from the way we handle some things in Sweden. Openness and public access to official records are one such area. It is therefore unfortunate that, instead of upholding our traditions, Jan O. Karlsson should have chosen to adapt to what unfortunately applies in Brussels.
There may be different views as to how far it was right or wrong of an official in the EU' s Court of Auditors to reveal in advance the contents of the annual report. What is really important, however, is that we should together fight for the right to do this. We are concerned here with the freedom to supply information which the Government so often says it wants to uphold in the EU context.
It is, to say the least, worrying that the Swedish head of the EU' s Court of Auditors should choose to adapt to the worst aspects of the EU administration' s culture, namely secrecy and the desire for revenge upon employees who choose to speak out.
In the Swedish constitution and in Swedish debate, the freedom to supply information is acknowledged as an indispensable part of any effective supervision of the democratic and public system. We believe that this is important for democracy. We think there is a need for more EU employees who dare to reveal cheating and irregularities. For each time an EU official is reprimanded because of his openness, we lose ground in our work for an open EU.
Against the background of the above, we have not been able to support the re-election of those Members who are at present Members of the Court of Auditors and who obviously consider that it is perfectly correct to act in this way. We have therefore chosen to abstain from voting when it comes to appointing Giorgio Clemente, Jørgen Mohr, Aunus Salmi and Jan O. Karlsson.
Murphy recommendation for second reading (A5-0099/1999)
Mr President, I voted for the Murphy report. It is right and proper that the European Parliament is trying to avoid delays in the payment of commercial transactions. As the representative of the Pensioners' Party, I nevertheless hope that one day, Parliament will also address public administrations which must pay pensions to eligible people in the fifteen Member States. In Italy, for example, 10, 15 or even 20 years go by before an elderly person, even a 90 year-old, receives their due. It would not be amiss if public administrations in the fifteen Member States were subject to the same attention as private administrations.
. (ES) Strengthening small and medium-sized enterprises and favouring measures which will contribute to improving their competitiveness has been one of the objectives of this Parliament, because of the fundamental role they play in the creation of jobs and because any actions aimed at small and medium-sized economic operators promote European economic growth in general and provide a safe path towards achieving economic and social cohesion in the Community.
The proposal for a directive combating late payments in commercial transactions is, in this sense, an effective instrument in terms of ending the excessive and often abusive time limits for payment which are used in certain fundamental sectors and which are the main cause of bankruptcy and financial and investment difficulties which SMEs have to face.
This is why I have a very positive view of the Murphy report and have voted in favour of it, since it reintroduces aspects which the Council had eliminated in drawing up the common position, but which are of unquestionable benefit to SMEs, in particular the obligation to legislate for the establishment of standardised payment terms in commercial transactions and for this obligation to also be incumbent upon public entities. Let us hope that the Council listens to Parliament and that we can at last lay down harmonised contract rules at a European level, which will put an end to late payment and the dominant position of some creditors with regard to payment terms, and thereby improve the competitiveness of SMEs.
- Mr President, I strongly support this excellent report by my Labour colleague, Simon Murphy. It offers yet further proof of Labour's commitment to create an environment across Europe where entrepreneurs and businesses can flourish.
Late payment regularly throttles many viable businesses, especially small businesses. Many, through no fault of their own, are tragically forced into receivership as a result. Entrepreneurs are needlessly ruined, jobs are lost, needlessly lost, economic vibrancy is needlessly deadened.
This measure, however, will help allow small businesses to fight back. Creditors will be entitled to charge a statutory interest rate on their debts, encouraging debtors to pay early. Furthermore, if debts are not repaid, creditors will also be able to recoup their costs for collecting bad debts.
By introducing greater certainty in business transactions Europe-wide, small businesses will feel more confident to trade not just across Britain but also right across the European Single Market.
Membership of the Single Market, the largest trading bloc in the world, is crucial for jobs in the north-west. Nearly 40% of small and medium sized enterprises in the region have trading links with other EU Member States. As a part of the EU Single Market, they have access to over 370m potential customers - over 6 times more than in Britain alone. In a few years time, following the enlargement of the European Union, they will have access to a potential 500m customers - as big as the American and Japanese markets put together.
The Labour Government is determined to make the Single Market work for British business. By giving UK businesses the confidence to reach into these markets, this measure will help in this task and increase trade, growth and employment across both the north-west and all of Britain.
Papayannakis report (A5-0101/1999)
Mr President, the Commission could not have produced anything better than this text on labelling as evidence that France is right to keep its ban on British beef.
We have at times been told that this ban is not really necessary and that beef only needs to be labelled properly to ensure that the reasonable consumer does not buy British beef. Yet this is strange reasoning given that it is tantamount to accepting the deaths of those consumers who misread the labels and is clearly an unacceptable abdication of the State' s responsibilities. However, this reasoning is now invalidated by today' s text as we are being told that the beef labelling obligation is to be postponed.
What is going on? At the beginning of 1997, in the middle of the mad cow crisis, the Council decided to implement an identification system for bovine animals from the place of production. It also decided on the labelling of beef which would initially be optional but would become compulsory from 1 January 2000. With this fateful date now approaching, the Commission confesses that nothing is ready and the obligation cannot be applied for another year.
This means that, after years of negligence, we are still incapable in the European Union of ensuring the effective traceability of beef. A French consumer who buys ravioli from Italy cannot be absolutely sure that this does not contain meat from mad British cows.
In view of such negligence, we are stunned that the Commission is daring to bring France before the Court of Justice for having kept its ban. We have never before realised to what extent the free movement of goods predominates over any other consideration in the single market.
It is true that the French Government has allowed itself to become legally trapped by accepting the Treaty of Amsterdam which deprives France of its right to protect itself. Yet this right is sacred. It is not too late for us to pull ourselves together and win back this right from the Commission.
Mr President, I am very pleased that this measure on the labelling and identification of beef has been approved, but I hope that the citizens, those poor souls, are labelled too, particularly the pensioners. I would like it to be known when they were born and what they are like, given that - and this is something I often notice - they are considered as numbers. Yes, bureaucracy views elderly citizens who want their pensions as numbers - I would remind you that I am the representative of the Pensioners' Party and I have seen this many times - which is why I hope that the photographs of these citizens will be put onto documents and that our citizens will be labelled and considered to be at least equal to livestock.
- (FR) The beef labelling proposal is now before us as the labelling of GMOs was previously. Labelling has become the wonder tool. Through it, food safety will reign, the consumer will be protected and our Green colleagues will be satisfied at having ensured the survival of humanity, at least in terms of food ...
In reality, labelling is one of those tricks so well loved by the leaders of Europe for calming people' s anxieties without actually solving any problems.
The labelling of GMOs should already be ringing alarm bells. We have no idea what to put on the labels. For example, do we put 'product of biotechnologies' ? If we put both 'bio' and 'techno' on a product' s label, consumers will fall over themselves to buy it.
This beef labelling proposal is therefore revealing the length of the Commission' s nose like a Community Pinocchio. This is the Brussels institution which, in 1997, decided on labelling for beef. Yet it is only now telling us that it is not technically capable of identifying the origin of bovine animals.
If the origin of bovine animals cannot be identified, how can we be sure that British beef presents no risk? We have to go one way or the other. If we know the provenance of bovine animals, then the lifting of the ban on British beef can be guaranteed and these animals can also be labelled. Yet, if we cannot label these animals because we do not know the origin of the meat, how can we then lift the ban? In other words, in the same week, France cannot be forced to lift its ban because the meat is traceable to a certain extent, while the request for labelling has been turned down on account of the technical impossibility of tracing the animals.
Who can actually believe that in the three years since 1997 we have not managed to label meat by indicating the origin of the animal? Despite the fact that we can already indicate the location of the slaughterhouse, we cannot give the provenance of the slaughtered animal.
The European Commission really does not care about consumers or the people. Brussels wants one thing only which is to ensure the free movement of products, capital, people and now contaminated British beef, at any price and without any obstacles. It is clear that labelling would result in the de facto boycott of British beef by consumers who do not want to compromise what remains of their brains after being fried by television news.
In essence, the slogan of the European Commission and of the whole concept of European construction is 'profit before life' and has been so since 'the Europe of our brainless forefathers' . This is so obvious that the only label which might ensure safety would be one which read 'official from Brussels' .
- (DE) The regulation to be amended at the Commission' s proposal was described two years ago in the wake of the BSE crisis as a central issue and an important decision within the context of European consumer protection.
The stated purpose of the regulation is to protect animal and human health and to increase or restore consumer confidence in the quality of beef and meat products.
What was it that persuaded the Council to adopt this regulation when it did? Was it perhaps a way of saying to the public, look here, we are doing all we can to end the BSE crisis, while never really having any serious intention, either then or now, of implementing the regulation. Unfortunately, it was just that. The public has been cheated and, on top of everything, a disservice has been done to European consumer protection. To be sure, some speakers voiced their concern during the first and second readings that the text of the law was perhaps too strict and that there would be problems with its transposition. So there were signs. If that was the problem, we had the chance to rectify it but, unfortunately, we did not make use of that chance. The errors on the part of individual Member States, and I would be most interested to know which Member States, is only one side of the coin; the irresponsible conduct on the part of the Commission is the other. Allow me in this context to remind the Commission of a few agreed dates: the Commission should be managing an electronic data base on 31 December 1999, i.e. in 16 days' time. Is this data base up and running? The same question arises in relation to the Member States' reports on the implementation of the beef labelling system; these reports were supposed to have been sent to the Commission by 1 May 1999. Are they available?
Obviously the delay with all the stages of transposition has not come about overnight. The Commission must have been able to see at the beginning of the year that the deadlines set could not be kept. Why then was Parliament not informed of these developments earlier, as it could have been in July.
Today we are discussing postponing the entry into force of the regulation without really knowing how transposition is progressing in the individual Member States, without knowing how long implementation will still take and, more importantly, what action has yet to be taken.
The original intention of the regulation, which was to generate confidence in European consumer protection, would be reversed by this sort of measure. The Commission' s present proposal is, in my eyes, confusing and lacking in background information and I am therefore unable to support it.
- Mr President, I am all in favour of the labelling of beef. Reforms in beef production introduced in Britain following the beef crisis now make British beef among the highest quality and safest in the world. In time, I am confident that consumers not just in Britain but throughout the EU will recognise this fact and actively search out British beef. Full labelling will therefore work to British beef farmers' advantage.
If such a confidence-building measure also speeds the end of the illegal French ban on British beef, then so much the better.
EU citizens will recognise good beef when they see it. They will also recognise law-breaking and hypocrisy when they see it. The French beef ban, as everyone but the French Government agrees, is illegal and totally unjustified. The French beef ban is also hypocritical and unworthy of a French Government that claims to be at the heart of Europe. Hence Labour MEPs dignified walkout during the official opening of the new Parliament building on Tuesday. MEPs should not make EU laws in a country that breaks EU laws.
In contrast, I can only praise the restraint and respect for the law shown by farmers in the north-west and Britain as a whole throughout this crisis. I urge them to continue to show such responsibility.
I also urge the Commission to institute fast-track proceedings against the French Government as soon as possible. Furthermore, I urge the Commission to investigate the possibility of compensation for hard-pressed British beef farmers, many of them driven almost to the wall by the beef ban. In this connection, I welcome new proposals by my Socialist Group colleagues for a European Small Claims Court to help people facing ruin due to EU disputes in future.
We should never forget, however, where ultimate responsibility for this crisis lies. It was the Tories who, through lax regulation, caused the crisis. It was the Tories, who, through their ludicrous beef war, escalated the crisis. And it is the Tories now, who, through irresponsible calls for illegal retaliatory boycotts, are trying to extend the crisis for their own party political gain. While the Tories continue to play politics, however, Labour continues to work, with the support of the NFU, to get the ban lifted.
Helsinki European Council
Mr President, the Members of the European Free Alliance have also approved the text concerning the Helsinki Summit. Nevertheless, by way of an explanation of vote, I would like to make a few observations. Parliament has taken note of the fact that Turkey has been included as a candidate country. This turn of phrase clearly hints at the wave of criticism this has met within this Parliament. On behalf of the European Free Alliance, I would like to explicitly subscribe to this criticism. We thought it was far too soon, given that the Kurdish issue is nowhere near a stage where it could be resolved in the light of the right to self-determination of the Kurds and human rights are still being violated with no end in sight. The fact that the winner of the Sakharov prize, Leyla Zana, is still in prison herself, clearly indicates that the right to freedom of speech in Turkey and human rights are still being neglected. This is why it was not the right time. We do wonder if there is ever going to be a right time.
My second observation concerns our disappointment regarding institutional reform. As far as we are concerned, regions which have sovereign power, based on their own constitution, should also be able to execute it within Europe. Europe is not just a sum of Member States. Democracy within Europe must gain more depth.
Mr President, in our opinion the most striking feature of the Helsinki European Council was the absence of any long-term political vision among the Heads of State and Government. They decided to enlarge the Union to a previously unimagined extent, possibly adding thirteen new members, without giving any consideration to the conceptual tools which would make it possible to envisage the institutional structures capable of coping with this enlargement.
The contradiction has now reached its limit with the inclusion of Turkey on the list of official candidates. The Turkish Prime Minister declared the day after the Summit that membership of the European Union was, and I quote, a "birthright" for Turkey. This gives us an idea of the restraint which he is ready to show in pushing open the door to the European Union. Yet it is clear to all freethinking observers that the arrival of Turkey will profoundly alter the nature of the Union.
Can you, for example, imagine the free movement of persons between Turkey and the countries of western Europe, virtually without any controls as is now happening within the EU? The Heads of State and Government who are supposed to be responsible must be very far removed from reality to imagine for one instant that this could happen.
Yet they continue to advocate an almost unique solution with the extension of qualified majority voting, as reiterated the day before yesterday by the French President, Jacques Chirac, before this House. The federalists are simply reeling off the same old recipes by rote, without thinking about what they are saying.
We have the impression of an institutional system that is going downhill and which has no concept of its future, unless the Council has one without daring to tell us. It seems to be a prisoner of the consequences of an enlargement decision which it cannot control.
The Turkish Prime Minister has boasted of having been supported by Washington in his attempt to accede to the European Union, and it is true that this intervention was effective. He has even added that less time will be needed than was thought for Turkey to become a full member of the Union. At this rate, it will also take less time than we thought for the Union to self-destruct.
(Some applause)
Mr President, it is with great regret that the CDU/CSU group acknowledges the decision to grant Turkey candidate status. We consider this Council decision to be a fatal error because it will permanently encumber rather than foster relations with this important and reliable ally. Even the Council knows that the criteria for integration have not been met and will not be met in the foreseeable future because Turkey is not even prepared to amend fundamental clauses in its constitution, such as the influence of the military. The expectations raised in Helsinki are therefore bound to end in disappointment.
This is why we want relations with this important partner to be based on a partnership within as close an economic framework as possible, i.e. by meeting the obligations of customs union, rather than on illusionary prospects of membership.
Relations with Turkey are too important to be founded on the hypocritical act of Helsinki!
- (DA) The Danish Social Democrats have today voted for the resolution concerning the results of the European Council' s meeting of 10-11 December in Helsinki.
The most important result of the Summit was that the EU has confirmed the ambitious plans for the enlargement of the EU, meaning, among other things, that an Intergovernmental Conference is now to be called to facilitate the accession of new Member States. Throughout the preparations for the Summit, as well as with a view to the forthcoming Intergovernmental Conference, we have attached importance to a realistic agenda being established which will make it possible to achieve a result before the end of the year 2000. We are therefore very satisfied with the conclusions which were reached in Helsinki in this area. It is important that, in the course of the Intergovernmental Conference, a lot of new matters should not be brought up which make it impossible to comply with the very tight timetable. The best example of the difficulties that can be caused by introducing new subjects is probably the issue of the so-called tax package. It is annoying that a result in this area should not already have been achieved in Helsinki, but it will hopefully be possible to solve the matter no later than at the forthcoming Summit in Lisbon in the summer.
In the period leading up to the Summit, we warned against the EU turning itself into a fully-fledged defence alliance on a number of occasions. We therefore noted with satisfaction that the European Council resolved that no European army should be established but that the focus should be upon conflict prevention and civil crisis management.
. (PT) We wish to highlight four decisions taken at the Helsinki European Council meeting of 10 and 11 December, regardless of latter considerations, which merit the following comments:
We are concerned to note the definition of the outlines of the next Intergovernmental Conference, which may clear the way for the reality of "boards of management" and for the deepening of the EU' s federalist tendency.
Whilst we regret the fact that the Council decided to accept Turkey as a candidate for accession, we hope that at least no new steps are taken until its government takes the necessary measures in the area of human rights, international law on the fixing of borders, the application of the UN resolutions on Cyprus and a political solution to the Kurdish question.
We criticise the decision to develop the European Union' s resources for military crisis management, in the framework of a strengthened European common policy on security and defence, conceived as the development and strengthening of NATO' s European pillar, as we also reject the militarist vision of resorting to warfare in order to resolve international conflicts. What was necessary was to have created initiatives for disarmament and the banning of nuclear testing.
Finally, we feel that it is crucial to pay greater attention to the quality of employment, to reducing working hours and to giving dignity to workers and that we do not continue to insist on flexibility at work and on moderation in wages.
We voted against the motion for a common resolution on the Helsinki European Council because it rejected amendments - particularly those proposed by the UEN Group - which would have improved, it in the chapters "Enlargement" , "Intergovernmental Conference" and "External Relations" .
We agree specifically however with paragraph nos 19 to 27 (competitive economy and employment) and nos 29 to 34 (environment, public health and combating organised crime and drugs).
For our part, we take pleasure in the fact that the European Council has maintained and seems to want to maintain the intergovernmental method at the centre of the Union' s international system; and we reject the blindness that has led many to claim all the glory for the European Parliament, scorning the role of national governments and cutting them out of the European process, which is an unacceptable mistake.
We also disagree with the urgency where Turkey is concerned.
In terms of external policy as well, we particularly regret the lack of any mention of the very grave situation in Angola as well as the fact that no reservations have been expressed about the agreement reached with Mexico, which could give a worldwide advantage to NAFTA countries, exacerbate the disequilibrium in reciprocal access to the markets and seriously damage the interests of European industries. We also regret the fact that nothing has been said about Russia to correct the tone of some obvious exaggerations in the resolution on Chechnya.
That concludes the explanations of vote.
Book prices in Germany and Austria
The next item is the Oral Question (B5-0038/99) by Mr Rothley and others on fixed book prices in Austria and Germany.
Mr President, Commissioner, you were somewhat indignant that Parliament is addressing this question, but is it really just an administrative act? Is it really only a question of applying current law? I think not. You had the opportunity to grant an exemption. You failed to do so. That was a political decision. In France, for example, the legislator has decided in the light of bitter experience to set book prices by law. That is a political decision. When we talk of cultural diversity and the promotion of literary and scientific production, then we are talking politics. When we sense that some people - I do not mean you, but others in the Commission - have replaced Our Father with Our shareholder value, then we are talking politics.
We have since gone into the question in greater detail. I have said that there is a case for the decision not to grant an exemption. But then we need national fixed book prices which work. I am most grateful that you accept that export and re-import rules are needed. In the final analysis, that is a general legal principle that a legal situation cannot be circumvented. What we need, however, are import rules. That is the decisive point which we still need to discuss.
How should import rules be worded so that national fixed book prices are not circumvented? If we can reach agreement on this point, then I think we will have solved the problem.
My proposal is that we seek a solution on the basis of French legislation. There is no point in having a patchwork quilt of different legal regulations in the European Union. My request to the Commission is this: we have a legal regulation in France which works. Please allow the others, including Germany and Austria, to find a regulation on a legal or contractual basis which works in a similar manner.
I would like to thank Mr Rothley for his question and intervention, and I would like to mention that I have already discussed this subject with him at some length.
First of all, I would like to point out that the Commission started to address the cross-border system of fixed book prices in force in Germany and Austria a long time before the protest made by the Austrian company Libro in 1996. In fact, the proceedings in question began in 1993, with the Commission being notified of the cross-border agreements between German and Austrian publishers. This was followed in 1994, 1995 and 1996 respectively, by the protests of two sellers of German books and the Austrian federal workers' association, an organisation which also has the task of defending consumer interests. The Commission has not yet completed its consideration of the cases in question and therefore cannot bring forward the decision that will be taken on the proceedings currently underway. It is the Commission' s duty not to discuss, apart from with those involved, an individual case on competition law where proceedings are open, but it can talk about the general points raised in an oral question, which is something I am very happy to do in your presence in this House.
National systems of fixed book prices may be based on national regulations or an agreement between companies, and in the case in point, between publishers and booksellers. It is impossible to make an exact comparison of such regulations and an agreement between companies: indeed, different provisions of the Treaty are applied. Systems based on regulations must be considered on the basis of Article 28 of the Treaty, whereas agreements between companies must comply with Article 81 of the Treaty. In both cases, the case-law of the Court of Justice must obviously be respected. The Commission believes that national systems of fixed book prices, based on agreements between companies, are compatible with Community competition rules if they do not significantly affect trade between Member States. In these cases where trade is affected, Article 81 is not applied. As for systems based on regulations, each Member State is free to adopt regulations as long as they are compatible with the principle, sanctioned by the Treaty, of the free movement of goods. This choice is left to the national authorities.
More particularly, as far as French legislation is concerned - which Mr Rothley has mentioned - and as it was drafted at the time, in the judgement of 10 January 1995 on the Leclerc case, no. 229/83 "Au blé vert" , the Court of Justice decreed that, in the sphere of national legislation establishing a fixed book price system, rules which establish that the publisher' s fixed price must be observed, as regards the sale of books published in the Member State itself, and which are reimported prior to export to another Member State, constitute measures with an effect equivalent to import restrictions, which are prohibited under Article 28 (ex Article 30) of the Treaty, unless there are well-grounded reasons to believe that the aforementioned books have been exported with the sole aim of reimporting them with the intention of evading the aforementioned law.
Finally, I would like to point out that such legislation, in Germany and Austria, would not contribute to the harmonisation of European law. Indeed, there are various Member States that have never had a system of fixed book prices and there are other Member States that had such a system and put an end to it, for example Belgium, Ireland and the United Kingdom which, as we know, have the same language as another Member State.
Mr President, Commissioner, the question of fixed book prices is primarily a question of cultural policy. The fact, Mr President, Commissioner, that I am addressing you here and now in German demonstrates that fixed book prices are not just a national problem; they are a cross-border issue which also affects a series of linguistic enclaves outside Germany and Austria.
Books are cultural assets, writing is the first recorded form of the language, of linguistic identity, and I think that, however important it is to comply with competition standards, the cultural aspect must be considered equally important and given equal status. Even if current legislation within the framework of the European Union does not yet allow for cross-border regulations in this area, I hope that we shall arrive at this form of regulation in the future, especially since the German and Austrian Ministers for Culture defined and documented this issue as such for cross-border action in February last year.
I think that a regulation needs to be found to protect authors and to protect publishers, if not in the form of current cross-border measures, then in the form of national regulations. The problem of imports, be they of a contractual or legislative nature, is a crucial element in this respect. I hope that the rapprochement to date between the Commission and the European Parliament, which has already taken up this matter several times during the last parliamentary term, be it in the Committee on Culture or in plenary, will continue. And as Mr Rothley has already said: it will not do to have a patchwork quilt in Europe in the future; on the contrary, we need a sensible regulation, which may not be optimal but which meets the demands of the professional organisations in question. The French model could offer a workable, viable solution for the immediate future.
In this sense we hope, Commissioner, that you and the Commission will be able to grant Parliament' s wish, the wish which it has expressed here and in the documents of this legislation.
Mr President, Commissioner, I should like to confine myself to three points. There is much which needs to be said, but my colleagues have already contributed a great deal to the debate on fixed book prices. As far as I am concerned, the first point is that we need to stress the importance of the specialist book trade, we need to build on quality, not quantity, we are in immediate need of a specialist trade, a supply of specialist literature, as far as the sciences and technical books are concerned, and of personal service and advice. I also believe that it is in the interests of the promotion of SMEs, the preservation of which is an important factor in the European Union, and which is practised in the case of the specialist book trade in a very positive and demonstrative manner.
Secondly, I think it is very important to refer to the cross-border language area. We are always talking about the diversity of European culture and about the diversity of languages, which are growing together but which still need to retain their own identity. It is therefore imperative to be able to sell these books easily across borders.
The most important point for me is the cultural aspect of books and society' s obligation towards literature and art; it is precisely now, in an era of new media, that books need to be specially promoted and supported. Art and culture are, as we know, a very important economic factor and so therefore are books. When we look at printers, publishers, translators, the trade and much more besides, then we know how important the book trade is, how important art is, including for employment. That should not mean, however, that we regard art and culture as purely economic factors. Art and culture need social support. They are a necessity, we have a responsibility towards them and we cannot deal with them in that respect under the normal rules of competition.
I should therefore like to urge you, Commissioner, to put the interests of large undertakings after culture, cultural diversity and the specialist trade. Make your decision in the case of books in accordance with the principles of French law and allow the German and Austrian book trade sufficient time to adapt fixed book prices to these principles. I believe that this will fulfil a very important cultural brief, whereby the economy is perhaps only left standing temporarily. I think that this, too, is a gain.
Mr President, Commissioner, I very much appreciate the fact that you have joined us here in Parliament to discuss the matter with us. In my opinion, and I think I can speak on behalf of everyone here present, the availability of information is essential to our democracy and, as has been stated before, to maintain our level of cultural development. I think that I would especially like to highlight this cultural aspect i.e. the cultural significance of books. This is exactly the reason why books should have an exemption position in cultural policy.
In most countries, books are not subsidised, unlike other forms of culture, but this is not necessary. In my opinion, the government should mainly play a stimulating role. This is why in a large number of countries, including the Netherlands, which I represent, a decision has been made in favour of fixed book prices. In this way, we can avoid a scenario where mutual competition is so unfair that the wide and varied supply would diminish and that the easy access to information would be lost.
You too have just noted yourself that Member States need to indicate themselves what measures they will take, whether they will conclude agreements or adopt legislation, but, Commissioner, language transcends boundaries. This is why I would also like to ask you three questions concerning the cross-border fixed book price. For various countries in Europe, this is an urgent matter. Some things have just come to light regarding Germany and Austria, but also in the Netherlands, activities in this sphere are closely monitored. This is important for the Dutch linguistic region but also, of course, for other linguistic regions.
The first question concerns the large-scale mobility of people and new developments via e-commerce, which lead to a gradual fading of the borders. Do you not share my view that the lack of cross-border price fixing or, for example, its abolition, especially for small businesses - and with this I am back on the subject of employment - entails the risk that national regulations will be cancelled out by extensive importing? There is a risk that small bookshops will disappear, especially in the countryside and in smaller towns, and that with it, accessibility will decrease.
My second question to you concerns the key significance of cultural integration, as is also included in the preamble to the oral questions. I actually feel that this aspect is given too little consideration. Cultural integration which transcends national borders is restricted if the fixed book price were to be scrapped and it is of particular importance to promote it in countries which share the same language. I think that fixed book prices are exactly the right instrument in this case. I fully agree with the ladies and gentlemen. The rules which are being drafted now should not be a hotchpotch. Each country is coming up with something but it would be preferable to find better solutions for this. I would like to urge you too to take swift action. This is a very long-winded affair. In my own profession, I have experienced exactly that for years and years. I think the time is right to take some decisions.
Thirdly, I would like to express my concern regarding these detours because do you not think that because of these detours, it is easy to undermine the fixed book price from other Member States in the same linguistic region and that it is not a very effective means of safeguarding the special value of the book as a cultural object and the special significance of the book market for culture?
These are three points which I would like to highlight. I believe that the consumer is not at all interested in lower prices. The consumer wants quality which should be sound and widely available.
Mr President, Commissioner, for a member of the Greens, seven and a half minutes speaking time is a real shock to the system - I do not think we have ever had so much time. You understand the importance of the subject. I shall not repeat everything that has already been said and I may therefore not need the full seven and a half minutes. You may perhaps even see that as an advantage.
For me personally, cross-border fixed book prices would represent a possible answer to the possible question: "What exactly is a European cultural policy? What does it mean and what could it do?" Apart from the market and competition, we also have Article 151. This article, as we know, contradicts Article 81. As Mr Rothley has already mentioned, an exemption would have been possible. There was a transition period, but there was no exemption. My question is, was that a political or was that a purely legal decision? Is this Europe of the regions, are the slogans "cultural diversity" and "the Europe of common language areas" no more than election promises? Is no serious work being carried out on them? From a purely legal point of view, Commissioner, you must intervene in this case, in the case of cross-border fixed book prices. I do not understand, however, why Article 81 is valid for culture, but Article 151 is not valid for competition. The paragraphs have different weights, legal texts are interpreted and the side which has more weight also has more merit. Such is life.
But I see politics as an attempt to even things out, as an effort to strike a balance. I am against neither the market nor competition, even if it may appear so. As an artist I was exposed to competition day in, day out, I still am and sometimes it is a matter of keeping one' s head above water. Perhaps that is precisely why I am in favour of competition, but I am also in favour of a European cultural policy.
However, I now have a problem Commissioner. Sometimes we are not talking about the same things because we are using different studies. You have just reminded us that the United Kingdom, like Ireland, has no book price fixing, despite the fact that they are the same language area. You are forgetting that the huge American market also dominates these two countries to a large extent. You are also forgetting the culturally different approach to books and that there is now a different approach to books in each Member State. I am countering with arguments from a French study, which the Commission has only accepted in part, if at all. You have been so kind as to promise to let me have a list of your studies, the studies on which you base your information and make your decisions, because as long as we are using different studies, we will be talking about different things and will not arrive at any conclusions.
In my view, neither the Council nor the Commission has taken over the cultural brief in this European Union in toto. This is not meant as a slight on the promotion programmes, God forbid. They are wonderful, they are a huge step in the right direction. That is a hackneyed phrase, but I really mean it. It is not enough, however; a European cultural policy is missing. The European dimension of the promotional culture programme is embodied in books to the highest degree and it does not cost the Union a penny extra, it only costs the consumer or rather the 'dear reader' .
Books are not therefore just goods; they also have a cultural value, on that we are all agreed. But what is the Commission doing about this? I too am unable to absolve you, Commissioner for Competition, from responsibility for cultural policy. We must not all decide strictly in a single direction without looking first to the left or right for ways of bringing things together. I understand that a book is not a car and I thought that we had a legal basis for that. However, that appears not to be the case.
I therefore ask you, Commissioner, to consider our motion for a resolution jointly. We are all agreed that this could be a sign that competition does not behave as culture' s adversary, but as culture' s partner and that it can behave in support of cultural policy. It can also be a sign that what we might call, on the basis of the French law, 'European' fixed book prices also give the Nation States a clear hint that they should assume responsibility rather than giving the standard response: 'that is being decided in Brussels' . Then you could also take a huge step in the right direction!
Mr President, in 1998 the European Commission started a procedure intended to conclude a cross-border book price agreement between Germany and Austria.
Through this procedure, which was based on respect for European competition rules, the Commission was actually aiming to challenge the fixed book price system. Among other benefits, this system allows literary production to be supported and the survival of small publishing houses and bookshops to be assured. The European Parliament reacted strongly by adopting virtually unanimously, on 20 November 1998, a resolution which defended fixed book prices and which called on the Commission to bring its Community policy on book price agreements into line with cultural requirements.
Under pressure from the French and German Governments, the Council used Parliament' s position to adopt a resolution on 8 February 1999 demanding, in particular, the continuation of the existing fixed book price systems. The steadfastness shown by the Council and Parliament led the Commission to acknowledge that competition rules could not be systematically applied in the book sector. It therefore confirmed that it had no intention of challenging the contractual agreements concluded in certain Member States or national laws such as the Lange Act in France. Nevertheless, some months later, and after the installation of the new Commission, the Directorate-General for Competition is once again pushing the Commission to act against cross-border agreements and fixed book prices.
Faced with this new offensive by the Commission, which is bent on deregulation, it was important to react very quickly. I am therefore delighted about this debate and the new position being taken by the European Parliament on this issue. In its motion for a resolution, my group stresses that books are primarily cultural assets and must not therefore be subject to the competition rules in the same way as all other goods. Their unique nature must be fully recognised in the context of the EU' s cultural policy which we are trying to develop. This is why we hope that Parliament will confirm its position of November 1998 in order to defend cross-border agreements and fixed book prices. Why will the Commission not take up our proposal to extend the fixed book price system to all Member States? In order to take account of technological developments, the directive on e-commerce should also include the requirements indicated by the various national laws on fixed book prices to prevent this system from being circumvented.
To conclude, I hope that the Council will show the same steadfastness as this House in protecting and promoting the fixed book price system. This system, as noted by our motion for a resolution, is better than any other at improving the production and distribution of literary works without eliminating competition.
Mr President, Commissioner, the Dutch poet Lucebert wrote "Everything of value is defenceless." These words are of great value in the debate on fixed book prices.
In fixed book pricing, there is certainly no 'sacred cow' for book lovers. With words to the same effect, former Commissioner Van Miert once lashed out against those advocating the maintenance of fixed book pricing. He very conveniently overlooked the fact that those against fixed book pricing very probably selected the market mechanism as if it were their "golden calf" .
The instrument of fixed book pricing and the corresponding restriction in exploiting the opportunities afforded by parallel importing reduce competition. Cross-subsidisation will occur between good and bad expenditure. The abolition of fixed book pricing results in increased competition and lower prices. This would be in the interests of the consumer.
This line of reasoning seems to be sound, but it falls short on two important counts. In the first place, the government is responsible for running society as a whole. In carrying out this responsibility, it is completely unacceptable to society as a whole if it honours certain specific interests unilaterally and neglects others. In this discussion, the government cannot just have the consumer' s partial interests at heart.
Secondly, the reasoning is based on the implied assumption that price is the only thing that matters to the consumer. This is a rather one-sided view. I have never met a consumer on the street with such blinkered views. He only exists in theory. Indeed, the real consumer also takes into account quality, diversity, accessibility and adequate distribution of the total supply of books. That fixed book pricing only benefits publishers and bookshops is thus a fable and anyone who has read a story in a children' s book will know that fables are not entirely true.
People in favour of the abolition of fixed book pricing should also be aware of the consequences. It is highly likely that diversity in the supply of bookshops will suffer. Mass culture will be promoted. This is, in the long run, fatal for the cultural education of citizens. In my country, the Netherlands, there is also the consideration that fixed book pricing protects our relatively small linguistic region.
You could, in defence, bring up the argument that it is not up to the government to tutor or stimulate its citizens into cultural education and it therefore has no responsibility in terms of the richness in the variety of books supplied. The government should abstain from exercising any influence and the market mechanism will balance out supply and demand. This sounds neutral but it is not. Implicitly, this point of view sees the effect of market forces as being the only right outcome. In our society, the introduction of market forces seems to be the highest goal in virtually all areas of policy. This viewpoint is a direct result of reversing ends and means. The outcome of a liberal, strictly market-conforming policy is, by definition, not free from value judgement. With such a policy, the government is making just as much of a value statement of what it believes is right or wrong. It is especially important in the cultural sector that factors other than financial ones are part of the equation because things of great value also happen to be very vulnerable.
If the free market forces take over, we will soon have to switch Lucebert' s words around to "Everything is once more without value" . We need to avoid this situation at all costs.
Mr President, in my own country, the United Kingdom, we had a long political debate over the value of resale price maintenance applied to books. That debate ended with the abolition of the book price-fixing agreement. There is no evidence from the United Kingdom of less choice, higher prices or of any reduction in specialist bookshops. Indeed, the number of books sold and the number of publishing houses producing them appears to be increasing. This is surely a good thing. At least it seems so to me since I think that books exist to be read, or certainly that was the conclusion I reached when I studied English literature at university.
Certainly, under the principles of subsidiarity, if a Member State wishes to impose resale price maintenance on books, so be it. Moreover, if two or more Member States wish to create an internal area of joint resale price maintenance in respect of books, good luck to them. But this has to be compatible with the single market.
Any such statutory system must have no effect as regards books sold outside the limits of the Member States' jurisdiction. Nor should it affect books brought in or brought back into it, an increasingly widespread and popular means of book-selling developing in conjunction with e-commerce, which is entirely in accordance with the principles of the single market, and provides enormous opportunities for small niche businesses.
Any suggestion that this should take place is illiberal. It is contrary to the principles of the single market and, in my view, is de facto a form of censorship, and artificially rationing the supply of books in favour of the better-off. Furthermore, I believe that it prejudices a proper and legitimate aspect of intra-European trade, threatening to reduce the movement of literature across Europe to the level of pornography sent through the post, so I am reliably informed, in unmarked brown manilla envelopes, and in the free world reducing the legitimate trade in books to the level of smuggling in and out of eastern Europe of so-called subversive literature. I, for one at least, am not in favour of that because I believe it is old-fashioned, illiberal, reactionary and, in its longer-term effect, philistine.
Mr President, please believe that I know what I am talking about because my father owned a book shop. My parents had a small book shop in a small town. There was not much to do there, but anyway. I can assure you that, without book price fixing, we could not have survived, which is why, Commissioner, your statements can only be felt as a disappointment and your presentation has made it clear that the question of cross-border book price fixing threatens to turn into an endless saga.
It is a truism to say that books are not goods like butter, eggs and cheese and that they are a cultural asset which cannot be dealt with under competition law like butter, eggs and cheese. That does not alter the fact that there is printed matter which does not meet this claim. However, the exception should not be seen here as the rule, nor should we take as a yardstick the fact that there are books which earn a great deal of money. Best-sellers are, indeed, the exception to the rule.
It is not right to see books merely as an economic asset. Luckily, your predecessor, who represented this view, was clearly unable to make it stick. So we still have reason to hope, but the danger has clearly not been averted, far from it. Hence our urgent request, to which we expect a clear answer, Commissioner, that books should be seen as cultural products. Obviously, national book price fixing systems are, thankfully, not disputed; consequently, the possibility must be granted for regulations such as those which now exist, for single cross-border language areas. What has been preserved over a hundred years in the German-speaking area between Austria, Germany and Switzerland, what has permitted a large diversity of titles and has ensured that competition is not excluded and that there is a comprehensive supply of large and small bookshops in both town and country, should not be sacrificed to the unbridled and extortionate pressure of the market leaders, not in book shops, not in the mail order business and not in e-commerce.
As a cultural asset, books have the right to equal status in the various channels, including sales channels, to the reader. The French regulation which, in addition to the national price fixing system, also includes regulations on imports, exports and re-imports, offers a way forward which is compatible with the EU and which has proven its worth in practice, which is why, Commissioner, the European Parliament is waiting, across the group divide as you will no doubt have seen, for the go-ahead for a similar legal or contractual regulation for Germany and Austria, in order to bring this endless saga to a happy ending at last. Or do you prefer to expose yourself to the reproach that the Commission is a committee of philistines? You should spare yourself this sad reputation. You have to decide between culture and commerce. Please opt for culture.
Commissioner, we have often discussed this matter in the past in the Committee on Economic and Monetary Affairs. Listening to the debate here today, I can see that what was agreed between the Austrian and Germany book trade and the Commission has still found no place in this debate. I can see, including from the speeches this week, that there is obviously a rapprochement here, on the basis of the recognition of the national book price fixing system and a regulation based on French law, which demonstrates, Commissioner Monti, that you are prepared to weigh the cultural aspect, which has formed part of the EC Treaty since Maastricht, against Article 85 of the EC Treaty, which requires you, as Commissioner for competition, to ensure that there are equal conditions of competition, thereby helping to ensure that consumers do not lose out in this respect.
The question is, how can it be done? I am convinced that we are on the right track here. We do not need to accuse the Commissioner of philistinism, because he is just doing his job as keeper of the treaties. I think that if we can find an economically reasonable solution which the publishing houses agree with, if we can find a solution which recognises cultural language areas, if we can find a solution which does not incorporate the maximum limitation on competition within the level playing field required under Article 85, then we are on the right track towards a reasonable regulation.
In principle, therefore, I support the motion for a resolution as tabled here by Mr Rothley. However, reference to the Commission' s obligation to comply with competition regulations is missing. This should be added, otherwise we shall lose credibility and we shall put Mr Monti in an awkward position which he certainly does not deserve, because I have confidence in your informed judgement.
Mr President, Commissioner, we have discussed this issue on many occasions in the past and views have been exchanged. Account has even been taken of recent developments. I should therefore like to stress just a few points once again.
First, politics means shaping; politics means shaping the habitat and coexistence of people. Secondly, the book trade is more to us than simply a sales network for books. It creates identities and books create identities. Thirdly, the question at issue for me is not merely cross-border trade between Austria and Germany, although that is the starting point; it is the question of the role of language areas and the role of cultural areas. For us the relevant market is the market to which the book relates and it cannot be reduced to national borders. For us it is, in this respect, the language and cultural area, hence the importance of cross-border fixed book prices. It is obvious to us Austrians that a national regulation alone is not enough and that we also need an import clause and an export clause and to use the French model as a basis, because the language area and the cultural area transcend our national borders.
Commissioner, you said that you had never seen the need for conflict between culture and the market. I share this view, provided that we state clearly what we mean by market and what we mean by the purpose of competition policy. You said at your hearing that you were striving for competition policy and the market to further develop into a social market economy. A social and ecological market economy includes protection for cultural assets and signals market definition. This is precisely our debate, which is why I appeal to you to define clearly the relevant market in this context as a language and cultural area, to clarify import clauses together with the possibility for national regulation and to apply the French law to your judgement and considerations.
Mr President, I am probably one of the few here in this House who personally knew Louise Weiss, after whom this wonderful building is named. Louise Weiss said in her superb opening address to the European Parliament after the first direct elections that there should not only be European pigs and cows, although cows are particularly topical at present, but that there should also be European people. However, European people are not the same throughout the Union and European culture thrives on its diversity. This diversity is the point at issue. It is always dangerous when politics fails to take note of realities.
In the book trade, there is not only the reality of the internal market and the nation state; there is also the reality of language areas. It would be criminal to exclude the reality of language areas. Commissioner, I represent Bavaria here. Bavaria probably has more in common culturally with Austria, which is represented by Mr Karas, and with the South Tyrol, which is represented by Mr Ebner, than with many regions in northern Germany. Nonetheless, there is a uniform German language area. This uniform German language area cannot concentrate purely on the national market or the EU market and the reality lies somewhere between the two.
To recognise this reality is to recognise Europe as it is. This is a prerequisite to successful integration. The fact that we here in Parliament have spoken out so vehemently and with a large majority on this matter for years now is not a sign of eccentricity; it shows how strongly this debate worries the people. I warn the Commission that its justified concerns about market laws allows it to forget, so to speak, that our citizens expect more of Europe, that they expect a cultural Europe, which is why I am strongly in favour of negotiating a compromise here, of giving the Austrian and German book trade time to implement the solution which is in the offing. We need time. That is fundamental. I take the view that the real issue here is the legitimisation and the future of European unification. The issue is simply whether or not people will be able, in future, to say in Latin - another threatened minority language - Civis europaeus sum.
Mr President, I would like to thank all those who took part in this debate, which I found worthwhile both from a political and a cultural point of view. I would like to assure the participants in the debate that the Commission, and myself personally, attach a lot of importance, as you do, to culture and books, and we recognise the cultural importance of books and are ready to take into account these specific features. Mr Karas mentioned that I have already stated that I wish competition policy to be an element of the social market economy: I confirm this and ask you all not to consider competition as an abstract concept and the citizens' enemy.
Competition is the main ally of individual citizens. Competition' s main aim is to safeguard consumer interests from the point of view both of prices and quality, as well as to safeguard small and medium-sized businesses against the excesses of large businesses, in many cases. For this reason, just as I am prepared to give full recognition to the importance of culture, I am asking you not to become intellectual victims of an approach whereby competition is not a major ally of citizens. The task of competition is to combat cartels, the abuse of dominant positions and mergers, and to create more possibilities for economic freedom, and we know that economic freedom is often accompanied by civil freedom too, as shown by the past experience of countries which did not have economic freedom. I therefore believe that there is room for a harmonious interaction between cultural policy and competition policy, without creating futile and forced counter-stances.
The evidence provided by Lord Inglewood, which can be found in other countries as well, shows that the abolition of a fixed price system does not necessarily bring about disruptive consequences in terms of prices and quality of books. Yet I want it to be very clear that the Commission is not working for the abolition of fixed price systems for books as such. Frankly, Mrs Juncker, I wonder whether you and I were in the same room when I spoke because I am very surprised that you say that the Commission wants to eliminate the price maintenance system. May I repeat literally what I said in Italian:
"The Commission believes that national systems of fixed book prices, based on agreements between companies, are compatible with Community competition rules if they do not significantly affect trade between Member States." I also said: "As for systems based on regulations" - that is, the other possibility, not agreements but regulations - "each Member State is free to adopt regulations as long as they are compatible with the principle, sanctioned by the Treaty, of the free movement of goods" . Therefore, please, let us not depict the Commission as an institution which sets out to do things that in reality it has no intention of doing. I have repeatedly said that we will not oppose, nor can we oppose, fixed book price systems at national level. We must only prevent telling distortions arising from the fact that this is a cross-border issue.
I have already said, as regards the specific German/Austrian case, where proceedings are on-going, that unfortunately I cannot discuss it in detail here. I can, however, assure you that I made an enormous effort, in my first three months in office, to meet the parties concerned and pinpoint prospects for a positive outcome. In this respect, I found Mr Langen' s intervention constructive, as he seems to recognise that such a prospect exists.
(EN) Finally, Mrs Echerer reminded us all in this room that we have different backgrounds. She is right. Unfortunately, my background is not that of an actor. I would not dare to define myself as a man of culture, far from it, but I spent my life until five years ago as a university professor and my life has been spent between books as an instrument for work and they are something I deeply respect and love. I believe I am as sensitive as anybody here to the importance of books, of culture. It is simply my job to try to preserve all the positive values that are embedded in them, avoiding at the same time some excesses that may be to the detriment of the reader.
Thank you very much for your attention.
That concludes the debate.
The vote will take place this evening.
(The sitting was suspended at 12.40 p.m. and resumed at 3 p.m.)
Topical and urgent subjects of major importance
The next item is the debate on topical and urgent subjects of major importance.
Indonesia
The next item is the joint debate on the following motions for resolutions:
B5-0339/1999 by Mr Titley, on behalf of the PSE Group, on the situation in Indonesia and East Timor;
B5-0350/1999 by Mrs Lynne, on behalf of the ELDR Group, on Indonesia;
B5-0366/1999 by Mr Nassauer and others, on Indonesia and East Timor;
B5-0377/1999 by Mrs Hautala and others, on behalf of the Greens/ALE Group, on the situation in Indonesia and East Timor;
B5-0382/1999 by Mr Miranda and others, on behalf of the GUE/NGL Group, on Indonesia.
I would like to begin on a positive note. I think we should recognise that there is now a new democratically-elected government in Indonesia and that, for the first time in 40 years, there is now a civilian defence minister. Therefore, we should, as the international community, be seeking to support that democratic government in Indonesia. However, in the same week as we gave Mr Gusmão the Sakharov Prize, we must be careful not to drop our guard too far. We must consider that although there is a civilian defence minister in Indonesia, the defence ministry is still heavily militarised. Clearly we would want to see greater democratisation of the defence ministry in Indonesia.
We must also recognise that there is still considerable abuse by the armed forces against those who wish to express a desire for autonomy in parts of Indonesia. Clearly while that persecution is going on by the Indonesian military we would not also be wanting to support that or give any message of support.
We also know that in West Timor, the Indonesian military have not disarmed or disbanded the militias yet. They are still terrorising something like 200 000 East Timorese refugees who are trapped in West Timor. They are obstructing UN efforts in order to repatriate these people to East Timor. We want to see those militias disarmed and disbanded as soon as possible. We also know that the Indonesian military are opposed to cooperating with the UN International Commission of Inquiry set up to investigate crimes against humanity in East Timor. We want to see the Indonesian military cooperate fully with UN investigations. For that reason the EU should be extending its four-month old arms embargo on arms sales to Indonesia because if we were to lift that arms embargo the signal we would give to the military is very clearly that they are acceptable and have been rehabilitated, whereas, as I have just outlined, that is far from being the case.
I recognise there is a strong argument for saying that if we do not provide arms to Indonesia they will go elsewhere to buy them, to China or to Russia, for example. Nonetheless, it is important for us to make a clear statement that we want to see reform of the Indonesia military. We want to see greater civilian and democratic control and we want to see greater respect for human rights in Indonesia. That has not yet happened and now is not the time to lift the arms embargo.
I put this resolution forward on behalf of the ELDR Group because I believe the EU arms embargo should not be lifted on 17 January. What we should have instead is an extension of that arms embargo. It would be definitely unacceptable to lift it. The army have failed miserably to disarm and disband the militia. They have been terrorising between a hundred and two hundred thousand refugees in West Timor. They are not allowing aid workers into the camps. In one camp 160 have died. 90% of those were children under five. As has already been said, they are not cooperating with the UN International Commission for Crimes Against Humanity and they are also committing crimes and atrocities in Aceh and West Papua. One case I heard of recently was that the police and the army together beat up a young man. He was going to look for his mother. They beat him up and interrogated him and kicked him to the ground. After that they poured gasoline over him and burnt him alive. That was in North Aceh. It is still happening. The Indonesian Army and the militia and the police are still committing these atrocities. To raise the embargo would give totally wrong signals.
I heard also recently about a secret defence intelligence report from Australia. Some of the EU countries did not want to agree to the ban in the first place. Some EU Member States put financial gain above human rights and I do not believe that that is acceptable. While the Indonesian army is still engaged in acts of repression, the embargo must stay.
Mr President, the key question is whether or not the arms embargo decided by the Council in September of this year as part of the restrictive measures against Indonesia should be extended beyond January next year. I think, having weighed up the pros and cons, that the right decision is to maintain the embargo. This allows us to send out two different signals. First, we want to bolster the development of democracy in Indonesia. It has, without doubt, maintained momentum with the democratic change of power in Indonesia and we want to and we must encourage the democratic forces in Indonesia. We must also recognise that the role of the army continues to be highly problematic, to put it mildly. There have been atrocities not only in East Timor, which is now to gain independence, but also in Aceh and other parts of Indonesia.
What we have to do is make it clear to the army that it is now being closely watched by the public worldwide, especially in the EU, and that we take the liberty of drawing our conclusions from the behaviour of the military. At the moment, these conclusions must be that we are not prepared to supply this military with any more weapons, irrespective of whether or not the fear that they will now obtain these weapons from China is justified. We, in all events, should not render ourselves guilty of this arms supply. I therefore advocate, after careful consideration, that we vote to maintain this embargo, because it is a signal to the army in Indonesia and we hope that it is also a signal to the democratic forces in Indonesia which, we may assume, will be encouraged by our stance.
Like other speakers, I would like to support the call for the arms embargo to remain. As has been said already, it would be completely unacceptable that the arms embargo be lifted, especially in the light of the fact that the Indonesian military have failed to disarm.
We should send out a signal that what they are doing is unacceptable. The only justification for lifting the arms embargo would be in the interests of profit. Many Member States of the European Union have a lot to answer for as regards their own support in the past for the Indonesian authority while it was oppressing the people of East Timor, and also for the fact that these countries and their arms manufacturing firms have made huge profits at the expense of innocent lives and the wellbeing of people and the right of people to live freely without oppression and human rights abuses.
What is happening in East Timor as regards the aid workers is unacceptable. What the Indonesian authorities are doing there has to be challenged. As Mrs Lynne has already said, it is not acceptable that the aid workers do not have access to the camps where people are dying. We stood idly by for too long after the referendum. We should have done something long before. The signal was already there. Despite our past failure to ensure that people were not killed, the onus is now on us to ensure that in future no message of support goes out to the Indonesian authorities as it stands. They are showing contempt for the wish and will of the international community as regards the right of people to live in peace, the right of people not to be oppressed, the right of people not to be killed with weapons made by western countries. If China is going to supply weapons to Indonesia that does not justify the European Union lifting its arms embargo. Two wrongs do not make a right.
What we should also be doing is challenging the fact that China may in fact provide arms. This is also unacceptable. China gets away with a huge amount of wrong-doing and it is about time we stood up to them as well. A clear signal has to go out to the Indonesian authorities that we are no longer going to accept their contempt for the wish of the international community for human rights and peace.
Mr President, like the previous speakers, I would say that the signs of change in Indonesia are obvious. The search for new paths, marked out by the universal values that characterise constitutional States, that is being led by Mr Wahid' s government deserves the appreciation of the international community.
It is nevertheless too early to assess how well their intentions will succeed. There are fundamental questions that still need to be answered. How is Indonesia going to address the problems of Aceh, the Moluccas and West Papua? How will it resolve the problem of the Timorese refugees who are now just currency in the hands of pro-Indonesian militias? What will be their attitude towards the crimes committed by Indonesian soldiers in East Timor, where they were the occupying force, as well as in some Indonesian provinces? What role will the Indonesian armed forces play? Will they be able to adapt to a constitutional state or will they continue to be a force within a force?
In terms of the relationship between the European Union and its Member States with the Republic of Indonesia at the moment, the only sensible course of action is to uphold the decisions of the Council of 16 and 17 October, when restrictions were established that included a ban on the sale of weapons.
Mr President, since his official appointment over one and a half months ago, President Wahid has already made fifteen foreign visits. However, the Indonesian Head of State did not visit a single one of the many acute hotspots at home until earlier this week. Moreover, the national political elite had to make a detour in Ambon in order to reach the civil governor' s residence by warship. It seems that President Wahid travels more safely abroad than in his own archipelago - a fateful sign!
Such an impossible situation requires political decisiveness. After all, we know what the consequences were: an estimated seven hundred casualties on the Moluccas this year alone. Add to this more than one thousand victims on East Timor, and this is not taking into account the massive unrest and bloodshed in Aceh, Sulawesi and Irian Jaya.
We could reasonably expect the new Indonesian government to take action in three fundamental areas: restoring public order, prosecuting and punishing those who have blood on their hands and entering into a political dialogue with the opposition. After all, blunt military repression of opposition forces only leads to a nigh hopeless spiral of violence.
The present resolution thus makes an emphatic appeal to the Indonesian authorities. This is why we gladly subscribe to the resolution.
We have since received reports that one of the key culprits of the East Timorese tragedy, the militia leader Tavares, has suddenly decided to disband the murderous gangs and wishes to walk the path of reconciliation. The timing of this 'U-turn' seems highly suspect. Indeed, today sees the start of the International Donor Conference for East Timor in Japan. Surely the looters of yesterday could not be the subsidisers of tomorrow!
Mr President, ladies and gentlemen, the Commission welcomes this debate with open arms, as it does the contributions made to this debate so far, for they demonstrate that the European Union is conscious of the responsibility it has for developments in Indonesia and that it wants to continue in its endeavours to bring about a stable and democratic order there. This is the principle on which our policy is based and nothing will change in this regard.
I quite agree with those who have pointed out that, all problems aside, there have also been some extremely positive developments in Indonesia, which are deserving of support. The new government has been democratically elected. It appears to be committed to tackling the urgent problems. It is endeavouring to resolve the aforementioned regional unrest in Aceh and Irian Jaya and the ethnic tensions in the Moluccas, by means of peaceful dialogue and constitutional reform, and I believe it is crucially important that there is a national commission on human rights that is dealing with human rights issues.
As far as the Commission is concerned, it will only be possible to tackle regional tensions and demands for more autonomy or for independence if a regime, a system, is introduced in Indonesia, that truly guarantees unambiguous political accountability and transparency of statecraft, and lives up to the expectations of the large, democratically-minded majority of citizens.
The Commission is aware that there are still huge challenges to be met in Indonesia. Firstly, I might mention the fact that the army needs to be reformed, secondly that a stable system of law and order needs to be introduced. Continuing in that vein, there is a need to put a stop to corruption, to resolve the social problems arising from the economic crisis in Asia and to give renewed impetus to the badly affected Indonesian economy.
Permit me to make a few further remarks on East Timor in this connection, and then I also want to say something about the arms embargo. I believe that reconstruction in East Timor presents the international community with a very special challenge. Timor stands out on account of the scale of damage and violence and the singular political situation there. That is why we want to, and must, help achieve a comprehensive solution to the problems there, under the auspices of the United Nations. Then there is also the question as to how this state is to be constructed and how human rights are to be secured there.
The Commission has already involved itself here and will continue to involve itself. Supporting East Timor is a high-priority task as far as we are concerned. This was illustrated by Mr Nielson' s visit to East and West Timor a few weeks ago. So far, the Commission has made a total of EUR 33.5 million available for humanitarian aid and reconstruction measures. The Commission is also to participate in the Donor Conference due to take place in Tokyo tomorrow and which has already been mentioned here. A concrete programme is to be decided on there. The Commission intends to see to it that technical assistance is provided in Dili, with a view to ensuring effective implementation of the programmes.
I believe that what we need to do in the very near future in East Timor is to implement the necessary humanitarian measures efficiently. The repatriation of refugees has begun. The Indonesian government has assured us that the voluntary repatriation process will soon be concluded. We intend to keep a very watchful eye on this and, if we detect any hold-ups, then we will bring pressure to bear on the Indonesian government.
In our view, it is up to the United Nations to take the leading role in coordinating all the donors' endeavours. That is why the Commission believes that all donors should work closely with UNTAET. The East Timorese should play a part in all aspects of the reconstruction and development process. The Commission believes that the advisory council, which also contains representatives of various political groupings, has an important role to play. And so, all in all, although there are positive signs in Indonesia and East Timor, still there is cause for concern and unease. It is for this very reason that the European Parliament considers this debate to be a necessary one and this is completely in line with the Commission' s intentions and deliberations.
You are aware that the Council has sole responsibility for the arms embargo issue, which has been discussed on a number of occasions here. Consequently, I only have a certain amount of room for manoeuvre where this is concerned, but I believe that I can say this much: the Commission hopes that the Members of the Council will not only be notified of the arguments that have been presented here but also act on them.
Thank you, Commissioner.
The joint debate is closed.
The vote will take place this afternoon at 5.30 p.m.
Peace process in Sierra Leone
The next item is the joint debate on the following motions for resolutions:
B5-0333/1999 by Mrs Lucas and others, on behalf of the Greens/ALE Group, on Sierra Leone;
B5-0340/1999 by Mrs Kinnock and Mr Howitt, on behalf of the PSE Group, on the peace process in Sierra Leone;
B5-0352/1999 by Mrs Thors and others, on behalf of the ELDR Group, on the peace process in Sierra Leone;
B5-0367/1999 by Mrs Ferrer and others, on behalf of the PPE/DE Group, on the situation in Sierra Leone.
Mr President, after eight years of infernal civil war, the situation in Sierra Leone is desperate. Although a peace agreement was signed in Lomé in July, on 22 November, a UN investigation team sadly noted once again a significant deterioration. The terror against the civilian population in certain parts continues, as do the killings, rape, incarceration and arming of children. This leads me to raise two specific questions, Mr President, Commissioner, which we need to ask ourselves in all honesty, both as a Commission and as a Union. Can we allow this arms trade to continue? We know that diamonds - smuggled diamonds, in particular - play a crucial role in this. Can we continue to turn a blind eye?
Secondly, for the sake of maintaining the peace agreement, a pledge was made to deploy UN peace-keeping troops. Is the mandate of these troops powerful enough or should we not find out as a matter of urgency what this comes down to in practice other than paying a few mercenaries to be stationed in safe zones?
The situation in Sierra Leone continues to be extremely unstable. The peace agreement offered improved conditions to only a very small number of the RUF hierarchy. As the rains in Sierra Leone have come to an end, the campaign of violence and terror against the civilian population has resumed.
To improve things we need to change the quality of government. It is a country which was highly educated and highly law-abiding. It is being ruined by international money laundering: diamonds are more easy to exchange internationally than money. But the poor respect both education and humanitarian values and they respect democracy. Soon there will be another general election. We should support that push for democracy. They have earned their chance to vote. I call upon the European Parliament and the European Commission to give funding for education, basic justice and democracy immediately.
Mr President, after eight years - as we have been reminded - of a bloody civil war, the peace agreement signed on 7 July of this year provided the opportunity to end this tragic period and resolve, in a peaceful and lasting way, a conflict which has caused immense suffering to the population. Nevertheless, the hopes which gave rise to this agreement have not been fulfilled and today, five months later, we must note with great concern and sorrow that the rebel attacks against civilians, the killings and rapes, have not only failed to diminish, but have actually increased.
Therefore, we Christian Democrats, who have always defended the use of dialogue and reconciliation, wish to repeat our complete condemnation of the acts of violence and violations of human rights which are still being carried out and deplore the delay in the development of the peace process. However, above all, we wish to call on the parties in the conflict to abandon arms for good and respect the commitments contained in the agreement. Since words are not enough, however, and actions are required, we earnestly request that measures be adopted and means provided that will allow compliance with the agreement. In particular, the Security Council of the United Nations must decide to go ahead with the deployment of international peacekeeping forces. Also, the necessary funds must be provided so that the agreement may be put into effect; particularly - and this has already been mentioned - with regard to the promotion of development and education, of all those measures which will finally allow the population of Sierra Leone to come together and live in peace, freedom and democracy.
Mr President, I think that the current situation in Sierra Leone sets a dangerous precedent, not only for Africa but also for the rest of the world. In July, a peace agreement was concluded between the government and the RUF rebels. This is laudable, if it were not for the fact that we are dealing with one of the world' s cruellest rebel groups, without a political goal other than gaining control over the diamond. One of the goals of the peace agreement is to provide general amnesty, for crimes against citizens as well. It offers the rebels various ministerial posts and also the important presidency of a committee authorised to exploit and export minerals. This is a worrying sign: a sign that terror works; that the mutilation and killing of citizens not only remains unpunished, but even pays; that any warlord could take up arms against a democratically elected government and be rewarded into the bargain. For the government, the peace agreement is a pragmatic solution. Indeed, President Kabbah does not have his own army. He completely relies on the West African peace-keeping force ECOMOG and on the Nigerians, in particular, but they have already announced that they wish to retreat from this bloody war. This means that the President now has his back against the wall. This is why the European Union must urge the UN to deploy the peace-keeping force quickly in order to end the terror. This is why more should be invested in the programme for the disarmament of rebels.
Finally, we need to continue to advocate a form of justice on behalf of the thousands of victims of this terror movement. If not, a scenario similar to that in neighbouring Liberia is likely to present itself, where people choose a warlord for fear that he would otherwise take up arms again. This is, I think, totally unacceptable.
Mr President, to term these on-going brutalities in Sierra Leone as bestial is an insult to animals. After eight years of civil war, the road to peace seemed finally clear but the abhorrent brutalities, in particular those against women and children, carry on relentlessly. Child soldiers are abused on a large scale to pander to the malafide interests of adults. It is impossible to stabilise and reconstruct the country as long as citizens continue to be slaughtered. Europe should make a financial contribution to implement the DDR Programme. Diamond smuggling must be addressed efficiently. European support for rehabilitation programmes is also essential. Indeed, good mental and physical guidance of the victims is urgently required. It is also vitally important for enduring peace that the guilty parties are brought to justice rather than being appointed to ministers. When are the animals returning to their cages?
Mr President, as many previous speakers have said, Sierra Leone offers the absolutely worst example of what happens when a country uses child soldiers. In our Finnish newspapers, we could read a week or two ago about an eighteen year-old girl who had been compulsorily recruited, had suffered an amputation and had been raped. She could see no future and no hope. For me, her story represents everything that is so horrific about the use of child soldiers and forces us to think about what we can do about this. We should also note that a third of the child soldiers who have been recruited in Sierra Leone are still mere girls.
We should demand - and I hope that the Commission also does so - that the President should respect the agreement once entered into with Unicef. This means that Unicef should be allowed to work in the country in order to rehabilitate children who have suffered psychological damage. I believe that Unicef is the organisation which has far and away the greatest experience of this work. I therefore believe that, in the future, we should in every way support precisely this organisation, for it is psychological damage above all that the children are suffering from and which makes many of them want to return to the military forces. It is this that is one of the most serious threats for the future.
Mr President, here too, I should like, on behalf of the Commission, to welcome expressly the fact that the European Parliament has turned its attention to this subject this afternoon. I think it is very important that we make it clear that the horrific human rights violations such as those which we have seen and which we are seeing in Sierra Leone are a matter of concern to all Europeans because it is our understanding that human rights and human dignity are indivisible throughout the world and we will not tolerate a selective perception which results in our taking a closer interest in acts of violence in our own region than in the eruptions of violence which we have witnessed in Sierra Leone for several years now.
I agree with those who have said that there are few conflicts in the world which are as barbaric, as bloodthirsty and, unfortunately, as hopeless, as far a political solution is concerned, as this conflict in Sierra Leone.
The peace agreement concluded in July was welcomed at the time by the European Union. We called on all parties to help implement it and stated that we ourselves were prepared to do so. We could see that it would be very difficult and we could see that, in the final analysis, all the conditions for a working, stable, democratic rule of law in Sierra Leone would have to be created anew and that there was only limited willingness to cooperate. Like Parliament, we are therefore extremely worried about the latest violations of the ceasefire and we are concerned that the peace agreement is only being implemented slowly, if at all.
Nonetheless, we must ask ourselves what we can do to help the tormented victims of this conflict. Merely stating that the situation is horrific does not help, which is why we are starting by offering concrete help with reintegration with the disarmament, demobilisation and reintegration programme.
Since 1997, the Commission has been financing reconstruction of the social and economic infrastructure destroyed by the war through its rehabilitation programme. With the help of this programme, families settling there and former fighters are obtaining jobs and an income. We are currently working on a bigger programme to the tune of some EUR 20 million to support reconstruction and reintegration. This programme should replace the current programme, which expires in the middle of next year.
Further help to resettle rural communities is being given in the form of agricultural resources and is being funded under the food security budget line.
ECHO will also provide further humanitarian aid. In 1999, non-governmental organisations and UN organisations received EUR 14 million for the benefit of the people who had suffered during the war. It included aid for Sierra Leone - refugees in neighbouring Liberia and Guinea and, as referred to here, help for NRO, which gives psychological and social support in the refugee camps, has initiated aid programmes for demobilised child soldiers and is addressing the particularly gruelling problem of mutilated children in order to give them some prospects in life. The lady Member just said that these children had no prospects. I do not think we should accept that so readily. I think that we should do everything we can to give these children a dignified life.
I should like to remind you that the scope of humanitarian aid in Sierra Leone does not depend on the funds available but on the security situation in the country itself.
At present, the aid organisations are severely hampered in their work by the insecurity which prevails in the northern and eastern provinces of the country. Whether or not there is additional impetus in the disarmament process and hence an improvement in the security situation will depend this month on the arrival of the UNAMSL forces, the UN mission to Sierra Leone.
The Commission is currently preparing further help for the year 2000. We are, in fact, discussing further aid for the children affected by the war with UNICEF, the Ministry of Social Affairs and with various groups from civilian society. I should like to stress here that the Commission will always be prepared to examine proposals from these groups for action in the human rights sector. The Commission is also prepared to examine funding for the Truth and Reconciliation Committee being set up under its budget line for human rights and democracy.
Thank you, Commissioner.
The joint debate is closed.
The vote will take place this afternoon at 5.30 p.m.
Human rights
The next item is the joint debate on the following motions for resolutions:
Capital punishment (Virginia, Yemen)
B5-0335/1999 by Mrs Frassoni, on behalf of the Greens/ALE Group, on the case of the Italian citizen Derek Rocco Barnabei who has been sentenced to death in Virginia, United States;
B5-0341/1999 by Mrs Díez González and others, on behalf of the PSE Group, on the death sentence passed on the European citizens Nabil Nanakli in Yemen and Derek Rocco Barnabei in Virginia, United States;
B5-0347/1999 by Mrs Malmström, on behalf of the ELDR Group, on the death sentence passed on two European citizens, Rocco Barnabei and Nabil Nanakli;
B5-0368/1999 by Mr Gemelli and Mrs Grossetête, on behalf of the PPE/DE Group, on the case of the Italian citizen Derek Rocco Barnabei who has been sentenced to death in Virginia, United States;
B5-0369/1999 by Mrs García Orcoyen Tormo and Mr Salafranca Sánchez-Neyra, on behalf of the PPE/DE Group, on the death sentence passed on the Spanish citizen Nabil Nanakli in Yemen.
1. Right of women to vote in Kuwait - B5-0342/1999 by Mrs Gröner and others, on behalf of the PSE Group, on the right of women to vote in Kuwait;
B5-0351/1999 by Mrs Thors, on behalf of the ELDR Group, on the rejection by the Kuwaiti Parliament of the bill on the right of women to vote;
B5-0370/1999 by Mrs Maij-Weggen and others, on behalf of the PPE/DE Group, on the right of women to vote in Kuwait;
B5-0379/1999 by Mr Evans and others, on behalf of the Greens/ALE Group, on the right of women to vote in Kuwait;
B5-0383/1999 by Mrs Eriksson, on behalf of the GUE/NGL Group, on the right of women to vote in Kuwait.
2. Situation of women in Afghanistan- B5-0343/1999 by Mrs Díez González and others, on behalf of the PSE Group, on the situation of women in Afghanistan;
B5-0346/1999 by Mrs Malmström, on behalf of the ELDR Group, on the situation in Afghanistan;
B5-0371/1999 by Mrs Ferrer and others, on behalf of the PPE/DE Group, on the situation of women in Afghanistan;
B5-0378/1999 by Mrs Jillian Evans and others, on behalf of the Greens/ALE Group, on the situation of women in Afghanistan;
B5-0384/1999 by Mrs Morgantini and others, on behalf of the GUE/NGL Group, on the situation of women in Afghanistan.
The circumstances under which political prisoners are detained in Djibouti
B5-0348/1999 by Mr Haarder, on behalf of the ELDR Group, on the circumstances under which political prisoners are detained in Djibouti;
B5-0372/1999 by Mr Bushill-Matthews and others, on behalf of the PPE/DE Group, on the situation in prisons in Djibouti;
B5-0385/1999 by Mr Sylla and others, on behalf of the GUE/NGL Group, on the situation in Djibouti.
3. Arrest of the President of the Audit Office in Nicaragua- B5-0375/1999 by Mr Liese and others, on behalf of the PPE/DE Group, on the arrest of Agustín Jarquín, President of the Audit Office of Nicaragua.
Capital punishment (Virginia, Yemen)
Mr President, I am pleased that we in Europe can say that the death penalty has been abolished. The abolition of the death penalty belongs, as it were, to our culture. Unfortunately, however, we did not see the abolition of the death penalty in the UN in 1999. We all know that the death penalty is still on the agenda in Iran, Turkey, China and Yemen. I find it particularly tragic that America, the land which champions freedom and human rights, has maintained the death penalty. At the moment, two European Union citizens are on death row, a Spaniard in Yemen and an Italian in the USA, a Mr Barnabei, who is due to be executed in the year 2000. Mr Barnabei, who was previously a respectable man, is accused of having killed a young woman. This is my cause for concern insofar as, like me, he is an Italian citizen.
I urge the Commission and, of course, this Parliament, to do everything it can to get this death sentence commuted to life imprisonment or postponed, not just because leading American legal experts have indicated that there may be a miscarriage of justice, as is often the case, but also because he is an EU citizen.
Mr President, it once again falls to the European Parliament to condemn the death penalty, the greatest violation of human rights which is still being committed in the world, often and to all our shame, under the protection of laws which have been created by men who represent the sovereignty of the people.
Today we are talking about the sentencing of two European citizens, a Spaniard and an Italian, who have been condemned to death, as has already been said, in Yemen and the United States respectively.
In the case of the Spanish citizen, Nabil Nanakli, furthermore, there is no sufficient information regarding the trial, arrest and current situation of the prisoner, which has mobilised the entire Muslim community.
We have stated in this House that they is no such thing as a just death penalty, that no human being may condemn to death or execute another human being, that there is no recourse to any law, to any sovereignty, to the independence of any State, which can justify this violation of life itself. The defence of human rights is at the very heart of our Union. To globalise the respect for human rights must be our prime objective. I am not making - and this Parliament is not once again making - a humanitarian declaration. It is a political commitment, it is Politics with a capital 'P' , and it is the European Union' s foreign policy.
Therefore, I would like to draw attention to point 5 of our Resolution, which says that we repeat our request to the Council to incorporate into negotiations with third countries - with all of them - "the abolition of the death penalty as part of the human rights clause" . We expect a response from the Council in this respect; a response and a commitment which is also political.
I have received a book which has been published to commemorate the 50th anniversary of the Council of Europe, a book whose title reads "Europe, all of us under the same roof" . Let us be ambitious, let us extend the European roof, let us extend our civilisation, let us put into practice a phrase which, fortunately, this book quotes. In the words of Albert Camus: "Neither in people' s hearts nor in the customs of society will there be peace while the death penalty remains legal" .
Mr President, for a Christian, requesting a moratorium on capital punishment and its abolition is not just a duty or a proper act, but an ethical choice made out of respect for people who have done wrong and who can and must redeem themselves. We are opposed to deaths caused by man' s interference, such as abortion and euthanasia.
A guilty verdict is irrelevant to this request. We would ask for this moratorium even if the person were a confessed criminal and there is all the more reason for us to do it when there may be reasonable doubt about their guilt. If, on the basis of formal documents on civil rights, we ask for humane conditions in prisons, there is all the more reason for us to oppose the death penalty and we cannot therefore understand how countries that are recognised as civilised can still have cruel and uncivilised regulations.
Finally, I would like to stress that, taking the modern view of studying the consequences of criminal judgements, the punishment should fulfil a rehabilitative function, enabling the citizen who has done wrong to take up his place in civil society again. Knowing these values, we are firmly reasserting our request for a moratorium on capital punishment for the two condemned citizens in Virginia and the Yemen.
Mr President, we are not today invoking an abstract principal but are intervening on behalf of a young Italo-American, Derek Rocco Barnabei, 33 years of age, who has been living on death row in a prison in Virginia for six years, with the daily nightmare that he may die for a crime that, in all likelihood, he did not commit. How many others are in the same position? How many others, like him, do not have the necessary funds to pay for lawyers or the expensive analyses which could, perhaps, completely exonerate them?
It is our duty to continue protesting about the death sentence, and as the Pope did last Sunday, to continue to clearly call for the moratorium proposed by Italy to at least be applied to the member nations of the UN. We are keeping the hope alive that the third millennium will start with this proposal being accepted.
In the meantime, we are continuing to do practical work, by backing initiatives such as the one in Tuscany which aims to raise funds to allow Rocco Barnabei to carry out DNA tests to prove his innocence, and inviting you, President, to use all the means at your disposal to ensure that the message of Parliament and the European institutions gets through to the American authorities.
Right of women to vote in Kuwait:
Mr President, it is regrettable that, at the close of the 20th century, a century symbolised so positively by the peaceful women' s revolution, there are still countries, such as Kuwait and Afghanistan, where half the population, women that is, is still denied fundamental human rights.
In Kuwait, at the end of November, the parliament rejected the proposal to recognise a woman' s right to vote or to stand for election with 32 votes against and 30 votes in favour. This is not only a violation of human rights for women and an abhorrent political act but, paradoxically enough, it is an infringement of the Constitution of Kuwait, Article 29 of which stipulates that "all citizens are equal before the law, regardless of gender, religion, race or ethnic background" . What is more, Kuwait is a signatory to the UN' s International Convention on the elimination of all forms of discrimination against women. It appears that the members of the Legislative Assembly - all men of course - are not bound by the country' s Constitution or by laws or international obligations, or by the political will of the leadership of the country which submitted the relevant decree for adoption. However, this decision, apart from its antiquated misogynistic and deeply antidemocratic nature, is a clear message of resistance against any attempts to modernise and democratise the country.
That is why the European Parliament needs to send a strong message of support and solidarity to the women of Kuwait who are fighting for their fundamental rights. We also call upon the representative of the National Assembly to make all possible efforts to review the issue and to restore justice for women so that by the next elections in 2003, the women of Kuwait will have full political rights to vote and to stand for election.
Mr President, the state of Kuwait offers many opportunities for able women today. Dr Rasha Al-Sabah, the long-serving Under-Secretary of Higher Education, is joined by Dr Fayezah Al-Khorafi, President of the University of Kuwait; Her Excellency Nabila Al-Mulla, who is Ambassador of the State of Kuwait to Austria; Siham Ruzuqi, the Assistant Under-Secretary at the Ministry of Oil; another Assistant Under-Secretary: Sarah Duwaisan at the Ministry of Planning; and in civil society: Shaikha Hussah Al-Salim Al-Mubarek Al-Sabah, the President of Dar Al-Athar Al-Islamiya, the Islamic Museum of Kuwait.
It is not surprising with this record of achievement of highly able women in Kuwait that, on 16 May 1999, His Highness the Prince of the State of Kuwait issued an official decree giving the Kuwaiti woman the right of voting and of nomination to parliament, but it is parliament who has turned this down. Despite this, the Kuwaiti Parliament is different from the other parliaments of the Arabian Gulf. The 50 Members of Parliament are directly elected, not nominated, not appointed as is the case in other Arab Gulf States.
The Members of Parliament can question ministers in parliament at any time. That questioning can be so fierce that it can even lead to the resignation of ministers. Also, the parliament controls the government's annual budget.
I believe that there will be another vote before too long, perhaps within two or three months, because this is a democratically elected parliament. It is unthinkable that universal suffrage in a democracy will not be achieved in the end. As a parliamentarian, therefore, I call upon my fellow parliamentarians - here and in our national parliaments too - to urge Kuwaiti parliamentarians to give women that right to vote and stand. That is an historic step forward and one that I believe they will not regret.
Mr President, I would like to say a few words on the resolution concerning the right of Kuwaiti women to vote, a situation which is extremely worrying. It touches fundamental human rights. This right is also laid down in the Kuwaiti Constitution, as is stipulated in the resolution and it is, of course, commendable that the Kuwaiti government and parliament have implemented the same. It is, however, unfortunate, how this came about. The bill was not passed for two reasons. Firstly, it was not submitted correctly as the emir did this during recess and secondly, the rank and file did not subscribe to it, so there is also an issue with the rank and file. So the emir submitted the bill during recess. This is why MPs who agreed with the content voted against it out of protest against the procedure. The same was true for fifteen ministers who have voting rights in parliament.
The second issue which forms part of the larger picture is mainly an issue to do with the local government officials. They are all men and they have shown little enthusiasm when it comes to women joining them in the local government. This is why the MPs have voted against, often for fear of their own rank and file - there is no party structure but people are elected directly - and for fear of their own positions.
Hence my plea, Mr President. If a clause is added to paragraph 4 in the resolution that a delegation is to go to Kuwait, then the issues of local government will also need to be addressed, as well as the procedural issue, because it is extremely awkward if such an important bill were not to be passed due to a procedural error. I look forward to a positive outcome to the vote on this resolution.
Mr President, every time we hear in this Parliament about the denial of basic human rights, like the right to vote or the right to stand for election, it should serve to strengthen our own resolve to promote and improve democracy in all parts of the world. So, although the vote of the Kuwaiti National Assembly on 30 November to deny those very rights to women in Kuwait was a deep disappointment, it offers some hope for the future. The closeness of the vote in November has strengthened the resolve of the women and men in Kuwait who are working for this change in the law. They have pledged not to give up the campaign. They have set the 2003 general and municipal elections as their target for the first time that women will ever vote in Kuwait. They are going to put forward a women's rights bill every year in the National Assembly until they succeed in doing that.
While we condemn the decision of the Kuwaiti National Assembly on 30 November it is also important for us to use our elected positions as parliamentarians to encourage and support those who want to bring about change. After all, it is not so long ago that women in many European Union countries were engaged in years of campaign and protest to win the right to vote and stand in elections. This was what brought about that change.
In the United Kingdom, for example, the suffrage movement was set up in 1860. It was not until 1918 that some women - not all - got the right to vote. It was not until 1928 that all women in the United Kingdom got the right to vote. So we have been through these campaigns before in other countries. If we look at an international level, by 1990 women had the right to vote in almost every country where men could vote as well. Only Kuwait extended the vote to men and not to women.
While it is difficult for most of us even to comprehend this kind of system, we have a responsibility to the people working there to support them in every way we can.
Situation of women in Afghanistan:
Mr President, I would like to thank the other parliamentary groups for their support and for their contributions to this initiative in favour of Afghan women. I believe that the whole world is aware of their situation and for this reason has supported this initiative. By defending their rights we also defend our own.
The resolution which we are debating today must be one more contribution to the ending of the situation of women in a country, Afghanistan, where the Taliban regime, through its authoritarianism, is causing terror throughout the population and international alarm. The public execution of Zaarmeena, the obligation to wear the burka, the denial of the right to healthcare and education for women are but a few examples of the flagrant violations of human rights committed in that country. Serious violations of women' s rights are committed every day, unpunished by a government which supports and encourages acts of repression and torture against them.
This Parliament, the European Parliament, has the moral obligation to express its solidarity with the Afghan women, to request that the UN intervene more actively, to ask the Member States to continue to refuse to recognise the Taliban regime until it respects human rights and puts an end to its discrimination against women. The approval of this resolution may be a step - however small - in that direction.
Women currently make up 52% of the world population and, nevertheless, we are one of the groups which is most discriminated against and marginalised. The case of the Afghan women illustrates the problem of the lack of respect for human rights which takes place every day in all corners of the planet and also in this Europe of ours. We all know about the white slave trade, murders and abuse etc.. Perhaps there is little we can do from this House, but we have the duty to put pressure on the UN and the Member States.
I rise to speak about the women of Afghanistan. At a time when Christmas is approaching, this offers one opportunity, among the multiplicity of human rights abuses globally, for Muslims and Christians to come together against the forces of evil. For Islam and Christianity both uphold the rights of women, and the abuses of human rights against women that are taking place in Afghanistan, and have been taking place for so long now, are against the ethics of Islam. No proper Muslim in the world will support the treatment of women that has been meted out by the bestial Afghan sadists and torturers. It is an unbelievable situation but it is one in which we can join hands, bring forces to bear upon the Taliban society and free those poor women.
Why have we held back? I am ashamed of this. I call upon us all to intervene in Afghanistan with Islam, with Christians, with Jews, with the entirety of the world. There can be no hanging back in the millennium: free these poor women now!
Mr President, we are living through an era full of contrasts and contradictions and while, in the European Union, women' s rights are fully recognised, in some countries they are even denied the right to be, the very right to exist. While this morning a Member pointed out the fact that the three institutions of the European Union responsible for signing the budget were presided over by women and saw this as an illustration of what the third millennium may represent for the consolidation of equality of rights and opportunities for men and women, in Afghanistan we see how the Taliban regime not only denies women - millions of women - their most basic rights - such as rights to education, healthcare and a profession, not only does it commit violence against them for the mere fact of being women but, through the denial of these rights, it is also denying them the freedom to live their own lives, it is denying them their status as human beings.
The European Parliament, which is always sensitive to the cause of human rights, cannot remain inactive in the face of the greatest violation of these rights: the systematic discrimination and violence which women are today suffering in Afghanistan of which the public execution of Zaarmeena is just one tragic example.
Therefore, once again, we want to roundly condemn the Taliban regime. We want to demand that the international community, in particular the United Nations, but also the European Union and its Member States, intervenes with all the means available to it, to put an end to the extreme discrimination suffered by Afghan women. And, above all, we want to send evidence of our solidarity with the women of Afghanistan and communicate to them our commitment to continue working with them so that they may regain their full dignity as human beings.
Mr President, I echo the sentiments of the two previous speakers in wholeheartedly welcoming this motion unequivocally to condemn the appalling human rights record of the Taliban regime in Afghanistan, and in particular the persecution of Afghan women in the name of religion and culture.
Women have borne the brunt of tragedy in Afghanistan through years of war. They have suffered a multitude of human rights abuses: rape, sexual assault, forced marriages and prostitution. The intimidation of women has been used as a means of dishonouring and dehumanising entire communities.
Since the Taliban regime took over in 1996, the plight of Afghan women has continued. A barbaric social code has been imposed, based on intimidation, humiliation and coercion of a female population that has been stripped of all its fundamental human rights. For Afghan women freedom of expression, freedom of employment, freedom to attend health and family-planning courses, access to education, all those things as we know them simply do not exist. Yet it was not until 15 October this year that the European Council took action on an air embargo and a freeze on funds to the Taliban. That was not as a result of the apartheid-style policies of the regime vis-à-vis women, but as the result of the Taliban protection of Mr Bin Laden. Nevertheless, I believe that this action should continue until the unacceptable discrimination against women in Afghanistan comes to an end.
The first speaker put it very well in saying that this resolution can play a part in that process. It may be a small part, but we certainly have a responsibility as a Parliament to play some part in bringing this regime and its inhumane policies to an end.
Mr President, an extraordinary 21 year-old Afghan girl, who miraculously escaped from Taliban inhumanity and is now a refugee, together with hundreds of other women, told me when I was in Islamabad: "Now you are at the European Parliament, talk about us! Here, take this, it is my burka. Show it to them, show the world this symbol and the reality of our denied existence, our imprisonment, our violated, dead and stoned bodies." This is why today, speaking in this Parliament, I will wear this burka just for a moment. This is a gesture on behalf of all the women who have been killed, raped and denied their rights in Afghanistan and the world.
The rights of women in Afghanistan are continually being violated. Women in Afghanistan and their cause need our solidarity and commitment. So we are asking Parliament, the Council, the Commission and the United Nations not to recognise the Taliban regime and to promote an action plan on behalf of the NGOs working in Afghanistan for the fundamental rights of Afghan women and their economic and social emancipation, and on behalf of the NGOs which help female Afghan refugees. However, there is something else we must do together: grant the right to asylum and aid to women who are forced to flee from Afghanistan.
(Applause)
Mr President, why has the situation of women in Afghanistan been raised in this debate on topical and urgent subjects of major importance? The answer is that, although discrimination against women has become a common problem in today' s world, the discrimination being experienced by women in Afghanistan is unique and without precedent. This is the explanation given by one of the courageous women who is standing up and telling the world about this abominable situation.
There is therefore no doubt about the urgency of this issue and this has been the case since 1996. Terror and fanaticism have swept through Afghanistan since the arrival of the Taliban. Women are their bête noire and the hatred which they have unleashed against them is expressed in inhuman violence. All females, including young girls, are subject to a strict regime of segregation. They have no freedom of speech, no access to healthcare and no right to work. They are forced to cover themselves from head to toe which is like living in a walking prison. They can be beaten in the street simply for not covering their faces and hair correctly. In addition to physical cruelty, there is every evidence that almost all the women living in Afghanistan are subject to psychological pressures which are leading them to depression and suicide. This situation can only get worse because girls are not allowed to be educated beyond the age of nine. The direct consequences on all children are terrible for one child in five is dying before the age of five.
These conditions are even less acceptable given that, in the past, Afghan women participated in public life as students, professionals, officials or even parliamentarians. This treatment, which is impossible for a human being to even conceive, is not a religious issue or a question of cultural tradition, as some would have us believe. It is a barbaric system which forces women into a sub-human status. We must react against this apartheid. We must stop these fanatics who are greedy for power and secretly supported not only by the regime in Pakistan and its Koranic schools but also, unfortunately, by American services.
Several women' s organisations have been calling for some time for all the countries of the world to increase pressure on the Taliban. The UN and the European Union have rightly made their aid conditional on respect for human rights. As indicated in the motion for a resolution which, like Mrs Morgantini, I ask you to support en masse, I call on the Council not to recognise any regime in Afghanistan until sexual discrimination is eliminated. The Council must be more active and at least as active as it was with regard to Bin Laden. NGOs are also present in part of the country. We must help them and ensure that a proper action plan is implemented to support their work. We must also help the Afghan women who are in Europe organising themselves. They must receive our support and help.
Prison conditions of political prisoners in Djibouti:
Mr President, Djibouti has a population of half a million comprising two Muslim tribes, the Issas and the Afars. Djibouti's national assets are its port and its strategic position in the Horn of Africa. Western powers, including France, exploit its strategic position. Ethiopia uses its port. Trapped in the conflict between the Afars and the Issas and the problems of the neighbouring countries, and with the desires and strategic policies of countries which dominate its strategic position, it is caught in a situation where it is desperately poor and, of course, undemocratic.
The leader of Djibouti today is doing things that we absolutely abhor. The Afars' leader is in jail, without trial, with his supporters in abominable conditions. He is going blind. Such conditions exist in Djibouti today that we really have to look at our policy because it is part of Lomé, it receives aid from the EU and one of our Member States, France, is very strategically placed and has considerable influence in Djibouti.
This sort of dictatorship, this sort of terror of civilians and abuse of resources by unnecessary expenditure on arms for a country of that size is totally inexcusable. It ought to be like the Singapore or Hong Kong of Africa. It should really be a very prosperous place. So I hope that you will all support this resolution condemning the abominable conditions of prisoners and civilians in Djibouti.
Mr President, we were all delighted yesterday when the Sakharov Prize was awarded to Mr Gusmão who was imprisoned by the authoritarian regime in Djakarta. Through him, the Sakharov Prize honours the struggle of all those men and women throughout the world who are fighting for more justice, democracy and freedom.
This is why I am asking you to look closely at the attacks on human rights in Djibouti and specifically at the situation of the political prisoners. This is particularly justified given that, as already stated, many Member States have very close relations with Djibouti. Yesterday, several associations in France strongly protested when France again prepared to grant aid to this country.
You should know that for the last nine years the bulk of this country' s own budgetary resources has been devoted to financing the civil war. Wages and pensions have not been paid for seven months. Despite the previous resolutions of this House, reinforced by the International Federation of Human Rights League' s report confirming the precarious conditions of detention of the political prisoners, acts of violence, humiliation and attacks on the physical integrity of individuals are still standard practice in the prisons of Djibouti, particularly in Gabode Prison. Here in May, forty-five hunger strikers were refused access to medical care and some died. The families of prisoners are subject to constant pressure and threats. Women are raped and tortured. The army and police are carrying out military operations in the districts of Tadjoura and Obock and are subjecting the population in the north of the country to a suicidal food blockade.
I would remind you that Djibouti is a signatory to the Lomé Convention which stipulates in Article 5 that aid for development is subject to respect for human rights. Nowadays, aid should also very definitely be subject to respect for freedom of thought and expression, fair trials, access for detainees to basic medical care and the requirement to return refugees and displaced persons to their region of origin.
The Council and the Commission must make every effort to ensure that Djibouti respects the conventions which it has signed. A peaceful political solution must be found as quickly as possible.
Finally, it is essential that our President forwards this motion for a resolution to the Council, the Commission and the ACP-EU Joint Assembly. This century started with the Great War and ended with terrifying images of ethnic cleansing in the former Yugoslavia and Rwanda. I firmly hope that we will now be intransigent towards all these daily attacks on human rights, for it is these small acts of cowardice which lead to genocide.
Mr President, the human rights situation in Djibouti is giving us great cause for concern. The political prisoners are being held in terrible conditions for they are either packed into cramped cells or kept in isolation. Hygiene is totally lacking and they have no access to medical care. A tuberculosis epidemic has broken out on several occasions and two prisoners have already died due to lack of care. The political detainees have held hunger strikes to protest against the conditions of their detention and to demand access to medical care and their release in the absence of a fair trial.
We should remember that most of the prisoners are being held in preventative detention without having been brought before the courts. Among the prisoners who are ill is Mohamed Kadamiousouf. He is the European representative of the Front for the Restoration of Unity and Democracy. He was illegally extradited from Ethiopia in 1997 and, in the absence of medical care, risks losing his sight. As respect for human rights constitutes an essential element of the cooperation and development between the European Union and the Republic of Djibouti, we demand, in accordance with these principles, the release of all political prisoners and access to medical care for all detainees. We particularly want emergency medical care to be given to Mohamed Kadamiousouf to prevent him losing his sight. We also demand a guarantee of freedom of expression and political pluralism which are essential for any democracy and the end to repression against opponents of the regime. Finally, we ask the Commission to use all the means in its power to ensure respect for human rights in Djibouti.
Mr President, I am incensed by the conditions of detention of political prisoners in Djibouti. Yet I am just as incensed by the hypocrisy of the leaders of France who could, if they wanted, immediately end the authoritarianism and violence of the regime in Djibouti. Everyone knows that this regime is being kept going, only with difficulty, by the French State. Without financial help from Paris and without the presence of one of the main bases of the French army abroad, this regime would not last a month.
The leaders of France of all political persuasions may protest loudly in Paris about human rights, but in Africa and Asia they are supporting regimes which are trampling all over the most basic rights and freedoms.
Attacking the government of Djibouti alone will therefore at best conceal the responsibilities of the French Government and will at worst prop up a policy of support for an authoritarian and repressive regime.
We can join in the protests against the conditions of detention of prisoners in Djibouti only by clearly stating that, although the gaolers are in Djibouti, some of those who are really responsible have seats in the French Government.
Arrest of the President of the Court of Auditors in Nicaragua:
Mr President, Commissioner Verheugen, the arrest of the President of the Court of Auditors in Nicaragua, Mr Agustín Jarquín, and the institutional changes which must be seen as undermining the Court of Auditors fill us with great concern. We agree with the representatives of the Member States in the Council and, if I have understood correctly, Commissioner Verheugen, we are in agreement with the European Commission. We have just learned that the ambassador of Nicaragua in Brussels has resigned because he no longer wishes to represent this government in Nicaragua following the incidents of the past week. Mr Agustín Jarquín is an upstanding democrat and has carried out his work as President of the Court of Auditors in a highly efficient and impartial manner. This view is shared not only by those of us who knew him personally, but also by his colleagues at other courts of auditors in Central America and the Caribbean who elected him as president of the OCCEFS. Even the representatives of the International Monetary Fund and the Interamerican Development Bank supported his appointment.
Obviously his work was too efficient for the liking of some members of the present and previous Nicaraguan government. The government has been systematically undermining the Court of Auditors over recent months. This undermining culminated in a pact concluded between the government and a previous governing party. This pact resulted in the abolition of the office of President of the Court of Auditors and the installation of a party-politically dominated committee. On 10 November this year, the former President of the Court of Auditors, Agustín Jarquín, was arrested on grounds which, in our view, do not, under any circumstances, constitute grounds for arrest.
The European Union and the European Parliament in particular cannot accept the systematic undermining of the Court of Auditors. We in the European Parliament forced the European Commission to resign because it was unable to defend itself against accusations of the inefficient management of funds levied by the Court of Auditors and others in Europe. Imagine what would happen if the President of the Court of Auditors or a prominent representative of an auditing authority were thrown into jail on such flimsy grounds! I think the outcry would be enormous.
As far as are aware, there is no cause for concern at the moment about Mr Jarquín' s health, but we shall monitor the situation closely to ensure that he is treated properly. We are particularly worried at reports that his family, and his daughter in particular, have been physically attacked. I would ask the Commission to monitor this very closely.
I would now like to address the President of Nicaragua, Dr Arnoldo Alemán, in Spanish.
Mr President of Nicaragua, we would like to help your people. The Nicaraguan people, having suffered so many natural disasters, need help urgently, but European Union cooperation with the Government of Nicaragua is only possible if basic standards in terms of human rights and democracy are respected and if the administration of funds is safeguarded in accordance with the law. To this end, a strong and independent Court of Auditors is required.
Mr President, if the welfare of your people concerns you, please stop systematically weakening the Court of Auditors and its members and reverse the decision to remove the post of General Auditor, the so-called "Pact" .
(DE) Thank you.
(Applause)
Mr President, human rights, freedom and the democratic functioning of a state are fundamental and unquestionable values. Therefore, we do not accept any limitation of these values by criteria of national sovereignty or respect for geo-strategic balances. The establishment of international criminal courts, the refusal to allow crimes against humanity to lapse and the refusal to submit human rights policies to a state' s commercial interests are principles and objectives that we consider to be fundamental.
The fact that the possibility of a judicial trial is being used for political objectives deserves our concern and justifies particular attention in terms of the situation in Nicaragua. We feel, therefore, that the European Parliament must continue to follow this process and that if this suspicion is confirmed, by us or by reputable and credible human rights organisations, we will have to use the full weight of our force to end this situation.
Having said this, and in accordance with the principles for which we are fighting, we must be rigorous and cautious before casting doubts on what is a judicial decision by a sovereign state. On the other hand, our interference would not be justified by the way in which the system of politicians supporting their own interests and holding incompatible political posts is put into practice in Nicaragua.
We cannot intervene on the basis of the popularity polls of the various Presidential candidates and in relation to the main electoral issues under discussion in a sovereign state on which Nicaragua' s voters will soon pass judgement and on which they, and only they, have the right to do so. With regard to this, we would like to know what your reaction would be if we proposed a resolution requiring an ex-Prime Minister of a Member State to declare his income with regard to commissions received for arms deals, on the basis of opinion polls and bypassing the institutions of that country.
It would make more sense to pass this kind of resolution on a Member State of the European Union than on a third country, but even in that case, it would constitute an attack on the functioning of that state' s institutions and on the ability of its citizens to resolve the problem internally. This is why we appeal to the EPP to postpone this vote until our next part-session and that if, in the meantime, the political nature of Mr Jarquín' s sentence is confirmed, we shall act properly.
Mr President, the liberal group had severe doubts as to whether or not to declare this resolution urgent. Indeed, the issues concerning the treatment of the President of the Nicaraguan Audit Office, Agustín Jarquín, by the Nicaraguan government have been around for over a year. It is, of course, a very serious matter which deserves in-depth discussion, but as far as we are concerned, we would prefer it if this was dealt with by the competent committee and not in this hasty manner.
It is a political issue. Indeed, one cannot help wondering whether there was a political motive behind the Audit Office' s accusation that the democratically elected government is corrupt? Quite possibly. After all, Agustín Jarquín, now under arrest, is a possible candidate for the presidency.
There is also another question. Does this corruption inferred by Jarquín actually exist within the Nicaraguan government? That too is possible because many say that Jarquín is unimpeachable. It is not up to us to make a party-political choice in Nicaragua.
Mr President, the matter is now in the right hands, namely the courts in Nicaragua, and should therefore not be dealt with by this Parliament.
Mr President, as a member of the Group of the Greens/European Free Alliance and as a Member of the Basque Parliament, I must point out firstly that the European Union communicated to the Government of Nicaragua, by diplomatic means, on 18 November, the need for a rapid solution to the issue we are dealing with today and to remove the obstacles suffered by the Republic of Nicaragua' s Court of Auditors and to tell them, very categorically, that if there is no transparency, they may lose European Union funds.
We can clearly question the means which Mr Jarquín has used to an absolutely legal end, that is, investigating the rampant corruption in Nicaragua, a corruption which extends to the very highest authorities and which, for example, has multiplied the assets of the President of the Republic by a thousand. What is absolutely obvious to any impartial observer, however, is that, in this case, the intention has been precisely to prevent the investigation of corruption with the collaboration, furthermore, of the Sandinistas, and to get rid of the person who was going to be leader of the opposition in the Republic of Nicaragua.
I hope that the European Union will intervene in this matter. That is what is required.
Mr President, this debate on human rights highlights yet again the need for us in the European Union to remain vigilant on this issue. All the individual cases discussed here this afternoon point to fundamental human rights violations. In the case of the death penalty in the USA and Yemen, the issue is the basic right to life. In the case of discrimination against women in Kuwait and Afghanistan, it is the right to civil equality. In the case of Djibouti, it is the right to freedom of opinion and freedom of political activity. In the case of Nicaragua - and here I differ with some speakers here today - it is clearly about the rule of law as such and the fact that people must be protected under the rule of law from arbitrary acts by the supreme state powers.
Given the time available, I should just like to make a few comments on these individual issues from the Commission' s point of view. As far as the death penalty is concerned, we all agree that it is incompatible with our European standards and must be vehemently condemned. The carrying out of a death sentence is an inhumane act which has no place in a civilised society.
So we know how we must react when death sentences are imposed or executed in individual countries. We must then examine what we can do in each individual case to prevent the death sentence from actually being imposed or executed. That applies to the cases referred to here. The European Union has set itself clear rules on how to proceed when not even minimum standards are respected. In such cases, the European Union must intervene.
I would like to mention two of these minimum standards, namely when the death penalty is imposed against people who were not even 18 years old at the time of the offence, and when the death penalty is imposed on people who are mentally handicapped.
Allow me to say briefly on the question of women in Kuwait that, like the Members of the European Parliament, the Commission is very disappointed at the result of the vote in Kuwait on 30 November. Nonetheless, we can say, and this point was raised here that, with a directly elected Parliament, Kuwait is still one of the most democratic countries in the Gulf. That does not alter the fact that this vote contradicts the UN convention on the elimination of all forms of discrimination and the international pact on civil and political rights. Both pacts have been signed by Kuwait. The Commission is very worried that Kuwait is not complying with this internationally ratified convention.
We must say that this development is particularly alarming in the light of the fact that it was the Emir of Kuwait, the head of state, who took the courageous decision, which the EU also welcomed, to grant women active and passive voting rights. This is an unusual case in which an authoritarian head of state is more progressive that the elected representatives of the people. The European Union will do its best to help achieve a breakthrough on this issue in Kuwait.
As far as Afghanistan is concerned, the position has been clear for a long time. The European Union set out its point of view on Afghanistan in a common position on 25 January 1999 in which it said quite unequivocally and clearly that we demanded respect for human rights in Afghanistan and that, in particular, we defended the rights of Afghan women. This common position was shared by all the political groups in Afghanistan. The European Union has consistently repeated its rejection of the gender policy of the Taliban movement.
We really must say that the most regrettable aspect of the Taliban regime is the way in which women are treated. Not only is the entire female population denied access to education, but women are not allowed to take up independent work. In all the contacts which we have been able to make with the Taliban - and as you know, they have been quite limited - we have never left them in any doubt as to the fact that we condemn this behaviour and shall continue to do so in the future.
The Commission is following the human rights situation in Djibouti very closely and with great concern. We have noted that the fundamental freedoms of those opposing the present regime in Djibouti are being violated time and time again. The Commission will do its utmost to ensure that the Djibouti authorities respect the fundamental rights of prisoners. We have expressed our point of view with regard to respect for the fundamental freedoms of man in contacts with the authorities in Djibouti time and again. Respect for human rights is one of the fundamental facets of our cooperation with Djibouti within the framework of the Lomé Convention.
The Djibouti government must know that there will be consequences if, as a participant in the Lomé Convention, it fails to respect human rights. Cooperation between the European Union and Djibouti cannot remain divorced from this. We shall therefore support any initiatives designed to encourage the Djibouti government to take a stance in line with respect for human rights and fundamental freedoms.
My final point concerns Nicaragua. The Commission has followed the events leading up to the arrest of the comptroller-general of Nicaragua, Mr Jarquín, with mounting concern and we endorsed the initiative taken by the Troika of the European Union on this issue on 18 November. I should like to say quite clearly with reference to the discussion held here, the political background to which I do, of course, fully understand, that even if the actions of the comptroller-general were politically motivated, that was no excuse to put him in prison. I think we are all in agreement on that. Our concern is that a political argument, irrespective of whether or not it was justified, and I do not want to go into that here, has been countered by the supreme power in the country by throwing the head comptroller of the country into prison. In the Commission' s view, the European Parliament should not remain silent on this.
I should like to point out that the European Union has been a donor of non-repayable aid to Central America in general, and Nicaragua in particular, for many years. Following the new form of cooperation between the EU and central America decided at the San José Conference in Florence in 1996, and the strategy paper for cooperation between the EU and Nicaragua adopted in 1999, I must point out that the European Union in particular has been concentrating mainly in development cooperation with Nicaragua on strengthening the rule of law and supporting a fair social policy.
If this cooperation is to be able to have full effect and the objectives are to be attained, we must agree to abide by democratic rules of play and common values and this necessarily includes respect for independent institutions, as provided for in the constitution. The Commission is confident that the Nicaraguan authorities will take account of the considerations voiced by the European Union and other members of the international community and that the measures taken against the Bureau of the Comptroller-General and the comptroller himself will be reversed.
Thank you very much, Commissioner. That concludes the debate on human rights.
The vote will take place at 5.30 p.m.
International criminal court
The next item is the joint debate on the following motions for resolutions:
B5-0337/1999 by Mr Wuori and others, on behalf of the Greens/ALE Group, on the ratification of the Rome treaty on the statute to establish the permanent international criminal court;
B5-0344/1999 by Mr Sauquillo Pérez del Arco, on behalf of the PSE Group, on the ratification of the Rome treaty to establish the permanent international criminal court;
B5-0349/1999 by Mr Malmström and others, on behalf of the ELDR Group, on the ratification of the Rome treaty to establish the permanent international criminal court;
B5-0373/1999 by Mr Oostlander and Mrs Grossetête, on behalf of the PPE/DE Group, on the ratification of the Rome treaty to establish the permanent international criminal court;
B5-0381/1999 by Mr Muscardini, on behalf of the UEN Group, on the ratification of the Rome treaty to establish the permanent international criminal court;
B5-0386/99 by Messrs Puerta and Di Lello Finuoli, on behalf of the GUE/NGL Group, on the ratification of the Rome treaty to establish the permanent international criminal court.
Mr President, it was an historic event when, in July 1998 at a conference in Rome, it was possible to adopt the treaty to establish the international criminal court. It was a treaty which would make it possible for an independent court to judge people who had committed war crimes, genocide and crimes against humanity. Unfortunately, we know that there is a great need for such a criminal court. Ninety States signed the Rome treaty, but so far only six countries have ratified it. That is precisely the problem. If we are to progress further and if the Court is really to be able to begin its work, then at least sixty countries must ratify the treaty and hand this over to the UN.
We must all work towards the goal of obtaining a functioning court within a few years. My group urges the Council and the Commission to do their utmost, politically and diplomatically, to bring this about. At the same time, one ought not to forget the applicant countries which I believe require a lot of support if they are to be able to be involved in this. Paragraph 5 of the resolution is, furthermore, a very important paragraph indeed when it says that the developing countries must be given economic aid if it is to be possible for them to be involved in the process of establishing a criminal court.
Mr President, genocide, war crimes, crimes against humanity and acts of aggression involving actions against third countries are the four types of crime which could be tried in the international criminal court.
The four Geneva Conventions of 1949 for the protection of victims of armed conflicts already oblige States to pursue and try the perpetrators of such crimes. The plan for an international criminal court is another step forward in the creation of an international humanitarian legal system.
I am reminded here that the preparation period for the statute of the international criminal court was long and tense. I had the honour of participating in that process on behalf of the world parliamentary community in my capacity as the then President of the Inter-Parliamentary Union. I can therefore bear witness to the fact that, in that very complicated negotiation, many concessions had to be made in order to draw up a text which, although falling short of our initial aspirations, achieved the necessary consensus and was finally able to come into play as an acceptably effective instrument.
It would be irresponsible today not to publicly recognise our disappointment at the fact that, a year and a half later, only 91 States have signed it and just five or six have ratified it when - as Mrs Schörling has said - 60 ratifications are necessary for the court to come into effect.
Therefore, by means of the resolution we are about to approve, the European Parliament is coherently maintaining the support which it always expressed for this initiative. However, to sum up, what we are going to do here in these final debates of the year and the century is to publicly and formally recognise that this issue is still outstanding, and that we also have the commitment to persevere with our efforts to fulfil the objective which we set on approving the court' s statute, also urging the Council and the Commission to act to this end.
In all these actions, we Socialists are guided by the awareness that, in a world which is being globalised, it is essential that the Rule of Law is globalised as well and this is what we should work towards.
Mr President, in many contexts the EU is de facto sitting upon quite a lot of countries' ratifications. I am especially pleased that Commissioner Verheugen is here today and hope that he can use his influence to ensure that we have the applicant countries, as well as other countries which want to cooperate, alongside us on this issue and that we obtain a significant number of ratifications. It is also a shame that we are forced to note that only six Member States have signed this treaty. If, however, we involve more Member States, applicant countries and cooperating States in this work, then we shall make some progress along the road. The destination is certainly a compromise, but we have to start somewhere.
Secondly, I hope that we can work for those resources which are needed if the treaty is to be able to function. This, I believe, will be an important priority for us in this Chamber in the future. I also hope that, in the future too, Members of the European Parliament will have the opportunity to be involved in working parties, as we were at an earlier stage.
Mr President, this is about the reconciliation of nations. It is also a legal instrument to guarantee this reconciliation. We know that reconciliation is only possible if justice is done. This insight helps form the basis for the international tribunal for ex-Yugoslavia: do justice, not as a victor but from a supra-national viewpoint and with a view to living together in future. Our group, therefore, warmly welcomes the fact that an international court has now been set up with a more universal authority which complements national courts where they fall short. Member States and candidate countries of the European Union should, of course, lead the way. This includes the thirteenth candidate country, Mr President, Turkey. One can hardly suppress a smile if one talks about Turkey in this context.
I hope that the Commission and Council succeed in exerting pressure on other countries in order to achieve ratification of the EC Treaty. Financial support is needed to enable poor countries to take part in these court activities. This will play an important preventative role, irrespective of political considerations of an amoral nature and immune to political blackmail. Big criminals can no longer expect that their crimes will go unpunished. The Milosevices, the Karadices, the Mladices of this world, they will know. The international criminal court constitutes a breakthrough in politics. It confirms that politics is not a question of power where legislation serves to cover our embarrassment, but quite the opposite, that the central role of politics is to create legislation where power is of benefit.
Mr President, this Parliament will need to be acutely aware of this, also with regard to the most recent debate on Nicaragua. It is downright scandalous if matters which are totally unacceptable in terms of human rights are covered up out of party-political considerations. Mr President, I hope that this Parliament and the groups which, based on their own convictions, can muster a better position, will take a clearer stance in this respect.
Mr President, I believe that this criminal court is of tremendous importance and I should like to say to Mrs Thors that the Member States of the European Union should do their own homework before asking others to do it for us. That does not mean that others should not do theirs, it means that we must ensure as a matter of urgency that this criminal court is up and running soon.
There are two reasons for this. The first reason is prevention. I was at a conference held by our group a few days ago in Banja Luka. There was much to see that was encouraging, such as the Serbian opposition, which has got off to an auspicious start. However, I also met a man who sat trembling with fear as he related all the crimes which he had committed in this period in the Republic of Srpska. I found the conversation extremely interesting because it more or less proved that, if he had known that he might appear before an international criminal court, he might perhaps have behaved differently.
I think that this preventative aspect is tremendously important, not on account of the criminals at the top, those who possess criminal energy which transcends everything, but on account of the criminals at second or third remove who must know that, in the end, they cannot escape punishment for their crimes, even if they considered themselves as temporary vicarious agents of very powerful figures.
That is why this criminal court is important for prevention, but it is also essential for another reason. Right is right and wrong is wrong, irrespective of who has committed it, and the problem facing specific criminal courts is that they are always a little on the lookout for triumphant justice. It is therefore extremely important for there to be a uniform criminal law against genocide and crimes against humanity throughout the world and for there to be uniform sentences and a common criminal court throughout the world, where everyone knows that wrong is always wrong and must be prosecuted, irrespective of the charge, irrespective of the ideology and irrespective of the nationality under which they appear in court. Injustice is still injustice and injustice must not go unpunished. This will avoid a situation in which the one-eyed is king and will help the concept of the law on which the European Union is founded to take hold throughout the world. That is why action on this criminal court is one of the most important tasks facing the European Union in the immediate future.
Mr President, ladies and gentlemen, the Commission unreservedly supports the purpose of the motion being discussed here and considers the European Parliament' s initiative to be beneficial and useful because we too take the view that further important steps are needed if the international criminal court is ever to get off the ground. The Commission welcomes the fact that more and more contracting parties are signing the statute decided in Rome and that some at least have already ratified it. However, to be fair, we should point out that, in numerous cases the constitutions of some signatory States, including some Member States, prohibit the extradition of their own citizens and constitutional amendments are therefore needed before this agreement can be ratified. This applies, for example, to Germany and that is the reason for the delay.
I am more than willing, Mrs Thors, to bring applicant countries' attention to the need for them to sign and ratify this agreement, but I think that Mr Posselt was right when he said that my position on this matter would be more credible if all 15 had already ratified it. Ratification and proper transposition of the Rome statute into national law is an important task. The EU is aware of the complex issues which surround it. I have already referred to the constitutional problems and we are prepared to share our experience with ratification procedures and the relevant know-how with interested states.
The Member States of the EU have already offered the other States financial and technical assistance in ratifying the statute and they stand by that offer. The Member States of the Union and the European Commission have also taken, or are supporting, a series of other initiatives to promote the statute. We also appreciate the important contribution made in this area by non-governmental organisations, who are devoting themselves to raising awareness of the Rome statute and its imminent ratification.
The Member States of the European Union and the European Commission have proven their commitment to furthering international criminal justice by working closely with the war crimes tribunals for Rwanda and former Yugoslavia and supporting them strongly. We are stepping up our willingness to examine how we can contribute to the future work of the international criminal court through cooperation, aid and support in all areas. The Commission shares the view put forward in the debate here that this criminal court will not, under any circumstances, have a purely symbolic significance but that it can have a direct, preventative effect and will help to ensure that perhaps the most horrific crimes will no longer be committed in the future.
Thank you for that statement, Commissioner.
The joint debate is closed.
The vote will take place at 5.30 p.m.
Íatural disasters
The next item is the joint debate on the following motions for resolutions:
France - B5-0334/1999 by Mr Piétrasanta, on behalf of the Greens/ALE Group, on the floods in the south of France on 12 and 13 November 1999;
B5-0338/1999 by Mr Pasqua and others, on behalf of the UEN Group, on the disastrous floods in the south of France;
B5-0345/1999 by Mrs Berès, on behalf of the PSE Group, on the floods in November 1999 in the south of France;
B5-0374/1999 by Mrs De Veyrac, on behalf of the PPE/DE Group, on the floods in the south-west of France;
B5-0387/1999 by Mrs Ainardi, on behalf of the GUE/NGL Group, on the serious floods in the south-west of France.
Denmark, Germany, UK and Sweden- B5-0376/1999 by Mr Rovsing and others, on behalf of the PPE/DE Group, on the hurricane disaster in Denmark, Germany, UK and Sweden.
Vietnam- B5-0336/1999 by Mrs McKenna, on behalf of the Greens /ALE Group, on the floods in Vietnam.
Mr President, I want to speak about the natural disasters which hit the south of France in the night of 12 to 13 November 1999. These were totally exceptional in their violence and the extent of the damage caused and have led to 35 deaths and FRF three to four billion worth of damage.
I know that the EU budget does not provide for any credit line for natural disasters occurring in the territory of the Union. It has also not escaped me that it was this House which wanted to delete this credit line. However, I must ask you to intervene and ensure that the European Union does something, because it can in two ways.
Firstly, it can authorise France to reallocate the outstanding balance of the Structural Funds not committed from the 1994-1999 programming period. Much of the funding still remains with 54% of credits not committed under Leader, 38% under Interreg, 49% under URBAN and 88% under RETEX. In order to quickly intervene, the Commission simply needs today to authorise France to redeploy part of these credits. Secondly, it can help by ensuring that, for the new programme of Structural Funds for 2000-2006, the zoning for reconstruction is properly in place and the most affected zones are included under Objective 2.
Finally, is it not ironic that our Union can act totally legitimately in countries outside the EU but that it does not have the means or the ability to act within the EU? At a time when everyone, particularly Mrs Fontaine, is making rapprochement between the people of Europe and the European Union the key issue for this Parliament, I feel it is important for the EU to be able to act in a positive manner when our people are in difficulty.
Mr President, if we want the people of Europe to feel an attachment to the European Union, then the EU must show solidarity with its people when they are struck by misfortune, as in the south of France. In the night of 12 to 13 November, this region experienced rain and floods which have caused deaths and devastated the daily life, economy and agriculture of the region.
As soon as these events occurred, I wanted this House to show its solidarity with the victims by tabling a motion for a resolution on urgent subjects on 15 November. As the Rules of Procedure unnecessarily delayed this, I have joined my motion to those tabled in this sitting on the same subject by other groups. I hope that this motion gains a firm following. I ask the Commission to examine the measures which could assist the people of Tarn, Aude, Pyrénées-Orientales and Hérault. In particular, the EU aid allocation zoning should take account of this situation.
In the future I will, of course, vote for motions for resolutions on urgent subjects tabled by my fellow Members when similar events occur. Obviously, I hope that these are few and far between but, in each case, it seems essential that we, as the elected representatives of the people of Europe, should show our solidarity and our humanity.
Mr President, I think there should be proportion in everything. Natural disasters are occurring around the world. There have been a large number of these in recent years. Thousands of people have been killed and been made homeless as a result of hurricanes, volcanic eruptions and earthquakes. It is these that are natural disasters! It is only right that the EU should try to help in these different contexts.
I happened to be in southern Sweden in the course of the twenty-four hours we are talking about here. It is true that the wind was blowing. It was even stormy. It sometimes is in southern Sweden. This is not something the European Parliament can do anything about. Individual people were affected and there was serious damage to the countryside, but there was no natural disaster. This is a question for Sweden and Swedish insurance companies and not something the European Parliament should be devoting time to.
Mr President, I want to speak along similar lines to Mrs De Veyrac. The catastrophic floods which have occurred in the south of France have levied a very heavy toll with 39 deaths and widespread chaos in the region. In the four départements affected by the floods of 12 and 13 November, namely Aude, Hérault, Pyrénées-Orientales and Tarn, the bill will be in excess of EUR 0.7 billion and compensation to individuals will amount to EUR 0.5 billion. The damage to public services is estimated at over FRF 1 billion because of the extensive damage to roads and railways, power and telephone lines, buildings and public facilities. All sectors have been affected, with over 200 craftsmen having been caught in the disaster, 260 businesses having suffered serious damage and 1,518 employees having been affected.
I would draw Parliament' s attention to the fact that this is indeed a natural disaster for these floods and this rain were twenty times greater than normal. This is not therefore the result, as we would sometimes like to believe, of carelessness in local development. This is truly a natural disaster. This is why I would urge Parliament to act in this region.
I would like to draw Parliament's attention to the situation of the people in Vietnam as a result of the floods. The International Federation of the Red Cross has said that hundreds of thousands of people in Vietnam are likely to be short of food over the next nine months. It has also been reported that there have been violent protests by peasant farmers in the Thai Binh province.
This seems to be very much in relation to the fact that the Vietnamese are trying to modernise and the modernisation costs are being basically borne by the peasant farmers. This situation has to be tackled because taxes on the peasants have increased dramatically over recent times because of the need to modernise. The farmers themselves are in a very, very critical situation, where they are extremely short of food and the excess taxes on them makes the situation even more catastrophic. We should listen to the appeals from the International Federation of the Red Cross and pay attention to the plight of these people who have, in the past, been decimated by such things as the Agent Orange used by the US. Now natural disasters are causing even greater problems for them.
Mr President, Commissioner, I, of course, support the joint motion for a resolution tabled by my fellow Members. I must, however, return your attention to the floods which have occurred in my region, the South of France. This is clearly a natural disaster which has caused nearly 40 deaths and whose consequences are continuing to severely test some of our citizens today.
One month after the event, the drop in the water level has revealed a scene of desolation and confirmed the extent of the disaster. This, together with the loss of human life, means that prevention efforts must be reconsidered. In terms of private and public property such as buildings and heavy infrastructure and in terms of the economy, the requirements are enormous and are in the order, as has been mentioned, of FRF 6 billion.
Faced with such an urgent demand, the State, local authorities and community groups are mobilising throughout France. For example, FRF 42 million in aid has been approved by the Departmental Council of Pyrénées-Orientales, FRF 50 million by the Languedoc-Roussillon region and FRF 400 000 by the Senate. Finally, the French Government has announced aid of FRF 1.2 billion.
You are no doubt aware of the proposals made by Commissioner Barnier in terms of structural policy. These will help to ensure long-term risk prevention, but I must again ask the Commission to demonstrate its propensity for solidarity on an urgent subject. This House, too, must demonstrate its legitimacy to the people of Europe, which is a principle we all, including the President, very much support.
Finally, I wish to draw your attention to the pollution which is once again threatening the coast of Brittany and which will also require an additional financial effort to be made by the European institutions through the urgent procedure.
Mr President, Mr Michel Barnier explained here on 16 November that the Commission is following the problems caused by the floods in four départements in southern France very closely, that it deeply regrets the loss of life and that it will do its utmost, as and where it has the authority and means to do so, to ensure that the damaged areas obtain suitable support. Solidarity will certainly not be lacking. Nonetheless, we must be allowed and we must be able to exercise it.
The motions for resolutions call on the Commission to intervene in various forms in order to repair the tremendous material damage. This is also in keeping with the wishes recently expressed by the responsible politicians in the region to both President Prodi and Michel Barnier.
I have to tell you that it will not be possible to provide extraordinary emergency help for families in the damaged regions. That does not require any special justification here in Parliament, given that no-one except Parliament need defend its budget rights. As you know, there has been no specific budget line in the budget of the European Community to pay for natural disasters in countries of the Union for years now. I do not think, given the protection of Parliament' s rights, that we can simply act as if this situation did not exist.
The motions to support farmers in the form of disaster aid can, however, be examined within the framework of Article 33 of Regulation (EC) No 1257/99 of 17 May 1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund. On the other hand, the deployment of resources left over in the Structural Funds from the programme planning period 1994 to 1999 is hardly worth considering as the available funds have already been allocated to specific measures, in this case in close collaboration with the relevant French authorities. We have already re-programmed at the request of the relevant French authorities. In the view of the relevant Commission services and French agencies, this will account for all the Community funds provided.
For the new programming phase from January 2000, the damaged areas in the four départements in question, which currently qualify for support as Objective II or Objective V areas for the period from 1994 to 1999 or which belong to the new Objective II areas, could obtain money from the Structural Funds.
As a result, the Commission can grant financial aid to restore infrastructures and equipment which qualifies for support as well as aid to agricultural structures within the framework of the forthcoming programme planning for the period from 2000 to 2006, which is shortly to be discussed with the French authorities. Account must be taken in this respect of the fact that aid to build or restore housing will not qualify for intervention by the Structural Funds.
It should also be borne in mind that the provisions of the regulation require an ex ante environmental impact study for all forms of intervention by the Structural Funds. Here again, Parliament, with its particular emphasis on the environmental aspect, would certainly not understand if we were to waive this.
Allow me to say a few more words about the problem of the risk area. Once the French authorities have finalised estimates of the damage, the Commission will be able to provide specific support to protect against natural dangers within the framework of the new programme planning for 2000 to 2006 in the form of cofinancing for investments. That applies in particular to soil protection, the regulation of watercourses and the local water systems.
Allow me to conclude with a brief word on Vietnam because I think that there is definitely a difference when a leading industrial country or one of the poorest developing countries in the world is hit by a natural disaster. The European Commission is well aware of the dramatic situation in which the victims of the floods in Vietnam find themselves. They have been the worst for forty years. The European Union has provided emergency aid. ECHO is currently analysing the situation in the areas affected in order to assess the extent of additional damage and the requirements of the provinces affected. Then we will answer the question of whether European aid for Vietnam should be increased. The European Union is working with all the international organisations dealing with the situation in Vietnam in a spirit of cooperation and trust. We are trying here to coordinate disaster aid as sensibly as possible.
Mr President, I do not want to prolong this sitting. However, I must say to the group of very welcome visitors who have just arrived that it is not through any spite on our part that we are suspending the sitting for a quarter of an hour just when they have arrived.
That concludes the joint debate.
The vote will take place at 5.30 p.m.
(The sitting was suspended at 5.10 p.m., and resumed at 5.30 p.m.)
Mr President, may I request, if the Members agree, that we vote en bloc on all the proposed amendments to the resolution on Nicaragua, given that they all go in the same direction. I should like to say two words about why this is not a joint resolution and why the PPE has tabled proposed amendments to its own resolution. The reason is that we held a meeting on Tuesday with a view to finding a joint resolution and the other groups, especially the Liberals and the Social Democrats, warned us that they would be unable to support certain clauses in the resolution. So we said, let us take the controversial points out and just leave the essentials in. We therefore only have things in it which are unanimously supported by Parliament. Commissioner Verheugen also clearly stated that Parliament should express a view on this matter.
As the Liberals and Social Democrats were still unable to sign the joint resolution which we negotiated, we said we will table proposed amendments which water down our own resolution somewhat, in order to give Members the possibility in the end of voting in favour.
Thank you, Mr Liese. Are there any objections to the suggestion that we make this an en bloc vote?
Mr President, I am sorry, but our group objects to an en bloc vote.
I acknowledge your objection and we shall vote on one amendment at a time.
After the vote on the motions for resolutions on the international criminal court:
Mr President, I merely want to say that we Liberals do not want to participate in these votes concerning natural disasters because we think that they do not belong in this Parliament. We also believed that we had reached an understanding that we should no longer discuss resolutions of this type.
I have acknowledged that Mr Haarder. I would ask you to discuss that in the meeting of political group chairmen, which is where it belongs.
After the vote on the motions for resolutions on the natural disasters in France:
Mr President, I did ask for the floor before we proceeded to the vote. I wanted to say that our group tabled a specific motion for a resolution on the natural disasters in France and that we are naturally co-signatories of the joint motion. You did not mention this. I would be grateful if the corresponding correction could be made.
Thank you, the correction will be made. I apologise, as I did not see you. It was an oversight.